 FEDERATED LOGISTICS & OPERATIONS 255Federated Logistics and Operations, A Division of Federated Corporate Services, Inc. and Union of Needletrades, Industrial and Textile Employ-ees, AFLŒCIO, CLC (UNITE!).  Cases 12ŒCAŒ21047, 12ŒCAŒ21242, and 12ŒRCŒ8539 September 19, 2003 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On March 14, 2002, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  Both the General Counsel and Union filed an answering brief, to which the Respondent filed a reply brief.  The Gen-eral Counsel filed cross-exceptions1 and a supporting brief.  The Respondent filed an answering brief to the cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to adopt the judge™s rulings, findings,2 and conclusions, to adopt the remedy as modified and to adopt the recom-mended Order as modified and set forth in full below. This case arises out of the Union™s efforts to organize the employees at the Respondent™s warehouse facility in Tampa, Florida, during 2000.  As described below, and as more fully discussed in the judge™s decision, the Re-spondent committed numerous violations of Section 8(a)(1) and (3) of the Act during the Union™s organizing drive.  These violations require the imposition of various remedial measures, including certain extraordinary remedies, and the holding of a second representation election.                                                                                                                      1 The General Counsel cross-excepts, arguing that the Order and no-tice should be modified to conform to the violations found.  We agree.  We also grant the General Counsel™s cross-exception insofar as it seeks to require the Respondent to publish the notice to employees in Spanish as well as English and Haitian Creole.  (The Respondent does not op-pose this cross-exception.) 2 The General Counsel and the Respondent have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. No exceptions were filed to the judge™s finding that the Respondent violated Sec. 8(a)(1) when Human Resources Manager Sallye Davis asked employee Kathy Lee Gay to attend a union meeting and report back to Davis after the meeting.  The judge found that certain statements to employees by Vice President of Labor and Employee Relations Joe Vella, Vice President of Administration Kevin Hart, and Manager Jody Beachy constituted unlawful threats of futility if the employees selected the Union.  We agree. In mid-September 2000,3 Manager Beachy told em-ployee Kathy Lee Gay that wages would remain the same during negotiations if the Union won, no matter how long they took, that negotiations would take a long time, and that ﬁwe wouldn™t get any raises.ﬂ  During employee meetings on October 2 and 4, 4 and 2 days, respectively, before the October 6 election, Vella and Hart stated, with regard to what would happen to em-ployees™ wages and benefits if the Union were selected, that ﬁwe would start from zero and would negotiate from that,ﬂ that the Union would strike, and that if a strike occurred the operation could be shut down and moved to another of the Respondent™s facilities in 3 days, and that employees could lose their 401(k) plan. It is well settled that employer statements to employ-ees during an organizing campaign that bargaining will start from ﬁzeroﬂ or from ﬁscratchﬂ are ﬁdangerous phrase[s]ﬂ which carry within them ﬁthe seed of a threat that the employer will become punitively intransigent in the event the union wins the election.ﬂ  Economy Fire & Casualty Co., 264 NLRB 16, 21 (1982), quoting Coach and Equipment Sales Corp., 228 NLRB 440 (1977).  Although such statements are not per se unlawful, the Board will examine them, in context, to determine whether they ﬁeffectively threaten employees with the loss of existing benefits and leave them with the impres-sion that what they may ultimately receive depends in large measure upon what the Union can induce the em-ployer to restore,ﬂ orŠconverselyŠwhether they indi-cate that any ﬁreduction in wages or benefits will occur only as a result of the normal give and take of collective bargaining.ﬂ  Plastronics, Inc., 233 NLRB 155, 156 (1977).  See also Capitol EMI Music, 311 NLRB 997, 1007Œ1008 (1993), enfd. 23 F.3d 399 (4th Cir. 1994). Here we agree with the judge that Beachy™s, Vella™s, and Hart™s statements reasonably would be understood by employees as threats that benefits would be lost and that selecting union representation would be futile.  Sivalls, Inc., 307 NLRB 986, 1001 (1992).  That is, the message imparted to the employees by these statements was that their wages and benefits were endangered, not because of the uncertainties of the collective-bargaining process, but simply because they selected the Union as their collective-bargaining representative.  General Fab-rications Corp., 328 NLRB 1114, 1130 (1999), enfd.  3 All dates hereafter are in 2000. 340 NLRB No. 36  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256 222 F.3d 218 (6th Cir. 2000); 
Capitol EMI
, supra, 311 
NLRB at 1009.  Thus, Beachy™s comment that wages 
would stay the same during negotiations lacks context, 
and pointedly ignores Respondent™s historical practice 
of granting annual merit raises to its employees.  Simi-
larly, Vella™s and Hart™s statements, as well as Beachy™s, 
do not accurately reflect the obligations and possibilities 

of the bargaining process.  Their comments in no way 
indicate that bargaining was 
a ﬁgive and takeﬂ process or 
that the result would be the product of good-faith bar-
gaining.  
Aqua Cool
, 332 NLRB 95, 96 (2000).  Lacking 
such context, these statemen
ts would reasonably be un-
derstood as threats. 
It is equally well established that unsupported em-
ployer predictions that a strike and then a plant shut-

down will follow a union victory are objectionable and 
unlawfully coercive.  
AP Automotive Systems
, 333 
NLRB 581, 581 (2001); 
Unitec Industries
, 180 NLRB 
51, 52Œ53 (1969); 
Franklin Brass Products
, 151 NLRB 
800, 803Œ804 (1965); 
Movie Star, Inc.
, 145 NLRB 319, 
329Œ330, 335 (1963), enfd. in relevant part 361 F.2d 
346 (5th Cir. 1966).  Accordingly, Vella™s and Hart™s 
statements to that effect not only contributed to the 
overall message that support for the Union would be 

futile, but were objectionable and unlawfully coercive in 
their own right. 
We disagree with our dissenting colleague that em-
ployees would reasonably view the comments of 
Beachy, Hart, and Vella as lawful expressions of the 
bargaining process in connection with the Respondent™s 
other campaign literature.  First, while the Respondent™s 
leaflets that assertedly provided the bargaining context 
were distributed weeks before the election, Vella™s and 
Hart™s superceding statements were uttered on the eve of 
the election, maximizing their coercive impact.  Second, 
any lawful message in the power-point presentation by 
Vella and Hart to employees was counteracted by their 
express statements that ba
rgaining would start from 
ﬁzero,ﬂ the Union would strike
 and the facility might be 
shut down, and the employees could lose their 401(k).
4  Although, as our dissenting colleague states, the Board 

must consider the impact of particular employer state-
ments in the context of surrounding circumstances, in-
cluding the employer™s other statements, we must also 

consider the coercive impact, flagged by the Supreme 
Court in 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 
(1969), that a particular employer statement can have 
                                                          
                                                           
4 Our dissenting colleague insists that the Respondent™s statements 
on bargaining communicated an intent only to ﬁstart low,ﬂ not to 
ﬁslashﬂ wages.  As noted above, this
 view is contrary to Board prece-dent.  In our view, ﬁstart from zeroﬂ means what it says, and the Re-
spondent™s employees could reasonably assume as much. 
even when it is arguably mitigated by other employer 
statements made at different times or places.  An em-
ployee might reasonably be influenced more by a coer-
cive statement than by a different noncoercive state-
ment, in order to avoid any adverse consequences.
5Lastly, the statements of Beachy, Vella, and Hart 
ﬁwere not made in circumstances free from other unfair 
labor practices.ﬂ  
Noah™s Bay Area Bagels
, 331 NLRB 
188, 189 (2000).  On the contrary, the Respondent 
committed numerous other 8(a)(1) and (3) violations, 

including threats of loss of benefits and the withholding 
of wage increases, which vi
olations lend additional co-
ercive meaning to these managers™ statements.  In these 

circumstances, we agree with
 the judge that the Respon-
dent violated Section 8(a)(1) by threatening employees 
that it would be futile for them to select Union represen-
tation.
 AMENDED REMEDY
6The Respondent excepts to the judge™s recommenda-
tion of extraordinary remedies, consisting of a broad 
cease and desist order, a public
 reading of the notice by 
a Board agent or responsible management official, the 
furnishing of periodic, updated lists of employee names 
and addresses to the Union, the holding of a second 
election offsite, Union access to the facility, and notice 
and equal time for the Union for captive audience meet-
ings.  The Respondent argues that if it committed any 
unfair labor practices, those violations are not suffi-
ciently serious to justify thes
e remedies.  We reject this 
contention.  Contrary to our dissenting colleague, we 
find that the unfair labor practices found warrant some 
of the extraordinary remedies the judge recommended, 
as specified below. 
The Board may order extraordinary remedies when 
the Respondent™s unfair labor practices are ﬁso numer-
ous, pervasive, and outrageousﬂ that such remedies are 
necessary ﬁto dissipate fully the coercive effects of the 
unfair labor practices found.ﬂ  
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 473 (1995) (and cited cases).  For ex-
ample, a public reading of the notice is an ﬁeffective but 
moderate way to let in a warming wind of information, 
and more important, reassurance.ﬂ  
J.P. Stevens & Co. v. 
NLRB, 417 F.2d 533, 539Œ540 (5th Cir. 1969).  In addi-
tion, the Board has ordered Respondents to supply up-
dated names and addresses of employees to the Union 
 5 Of course, an employer may cure the impact of an unlawfully coer-
cive statement by making an explicit, ﬁunambiguous, specificﬂ repudia-
tion of it and assuring employees that no such violation will occur 
again.  Passavant Memorial Area Hospital
, 237 NLRB 138, 139 
(1978).  However, no such repudiation and assurance occurred here. 
6 Except as set forth below, we adopt the judge™s recommended rem-
edy.  FEDERATED LOGISTICS & OPERATIONS 257because that ﬁwill enable the Union to contact all em-
ployees outside the [workplace] and to present its mes-
sage in an atmosphere relatively free of restraint and 
coercion.ﬂ  
Excel Case Ready
, 334 NLRB 4, 5 (2001) 
(quoting 
Blockbuster Pavilion, 
331 NLRB 1274, 1275 
(2000)).  Further, when a respondent ﬁhas engaged in 
such egregious or widespread misconduct as to demon-

strate a general disregard fo
r the employees™ fundamen-
tal statutory rights,ﬂ the Board has issued a broad order 
for the Respondent to refrain from misconduct ﬁin any 
other manner,ﬂ instead of a narrow order to refrain from 
misconduct ﬁin any like or related manner.ﬂ  
Hickmott 
Foods
, 242 NLRB 1357 (1979). 
Against this legal background, we find that the fol-
lowing factors justify some 
of the extraordinary reme-
dies recommended by the judge in this case.  First, when 

faced with the Union organizing effort among its em-
ployees, the Respondent responded with extensive and 

serious unfair labor practices.  As more fully described 
in the judge™s decision, the Respondent violated Section 
8(a)(1) by maintaining and enforcing an overly broad 
no-distribution/no-solicitation policy, interrogating em-
ployees, creating the impression of surveillance, solicit-
ing employees to conduct surveillance, soliciting em-

ployee grievances, promising unspecified benefits, 
threatening employees that selecting the Union would be 
futile, threatening the loss of benefits, threatening that 
wages would be frozen or reduced, and threatening em-
ployees that the Union would strike and that the Re-
spondent would react by moving its operation to another 

facility; and it violated Section 8(a)(3) by withholding a 
wage increase, suspending employees for engaging in 
protected activity, and by issuing discriminatory warn-
ings. 
Second, some of the Respondent™s unlawful conduct 
pervaded the unit. Managers Vella™s and Hart™s state-
ments, threatening loss of benefits, implying that it 
would be futile for employees to select the Union, and 
predicting a strike and plant shutdown were made at 
large-group employee meetings. The Respondent™s 
unlawful no-solicitation and no-distribution rules af-

fected all unit employees.  In addition, just days before 
the election, the Respondent wrote the unit employees 
that there would be no wage increase because of the 
upcoming election, and wage increases were in fact 
unlawfully withheld. 
Third, some of the Respondent™s unfair labor practices 
tended to have a long-term coercive impact on the unit.  
Unlawfully withholding pay increases clearly had an 
ongoing and ﬁimmediate and direct impact on unit em-
ployeesŠthe diminution of regular, take-home pay.ﬂ  
Dynatron/Bondo Corp.
, 333 NLRB 750, 752 fn. 8 
(2001).  Similarly, unsupported predictions of a strike 
and subsequent plant shutdown in the event of a union 
victory have an abiding coercive impact.  
Wallace Inter-
national de Puerto Rico, Inc.
, 328 NLRB 29 (1999).
7  Such threats serve as an insidious reminder to employ-

ees every time they come to 
work that efforts on their 
part to improve their working conditions may not only 
be futile but may result in the complete loss of their live-
lihoods.  Such threats have been found to justify a bar-
gaining order under 
Gissel, a remedy not being imposed 
in this case.  
Electro-Voice, Inc.
, 320 NLRB 1094, 1095 
(1996). 
Finally, many of these violations were committed by 
high-level management officials.  Accordingly, this 

conduct had a pervasive and chilling effect on employ-
ees™ rights. 
Under these circumstances, we find that some special 
remedies are necessary to dissipate, as much as possible, 

any lingering effects of the Respondent™s unfair labor 
practices, and to ensure that a fair election can be held.  
Our order will afford the Union ﬁan opportunity to par-

ticipate in this restoration and reassurance of employee 
rights by engaging in further organizational efforts, if it 
so chooses, in an atmosphere free of further restraint and 
coercion.ﬂ  
United Dairy Farmers Cooperative Assn.,
 242 NLRB 1026, 1029 (1979), enfd. in relevant part 633 
F.2d 1054 (3d Cir. 1980).
8For the foregoing reasons, we find that the Respon-
dent™s unfair labor practices (which conduct interfered 

with the election) warrant 
a broad cease-and-desist or-
der, requiring the Respondent to cease and desist from 
committing the specific violations found and from vio-
lating the Act ﬁin any other manner.ﬂ  See, e.g., 
Audu-
                                                          
 7 ﬁ[T]hreats of plant closure and other types of job loss are more 
likely than other types of unfair labor practices to affect the election 
conditions negatively for an extended 
period of time.ﬂ  Supra at 30, 
quoting 
Garney Morris, Inc., 313 NLRB 101, 103 (1993), enfd. 47 F.3d 
1161 (3d Cir. 1995). 
8 Our dissenting colleague argues th
at special remedies are inappro-
priate in this case, in contrast with other cases in which the Board has 
imposed special remedies.  However, the Board has broad discretion to 
fashion ﬁa just remedyﬂ to fit the ci
rcumstances of each case it decides.  
Excel Case Ready
, supra at 5, citing 
Maramount Corp
., 317 NLRB 
1035, 1037 (1995).  See also 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 
898 (1984).  Thus, each case must be
 evaluated on its own particular 
facts to determine whether special 
remedies are necessary to remedy 
the violations and restore the laborat
ory conditions necessary for a fair 
election.  The ﬁtask of evaluating the likely rate of dissipation of the 
coercive impact of [the respondent™s
] conduct, like the task of evaluat-
ing its original potency, is one that Congress has entrusted to the Board 
and its expertise.ﬂ  
Kenrich Petrochemicals, Inc. v. NLRB, 907 F.2d 
400, 408 (3d Cir. 1990), cert. denied 498 U.S. 981 (1990).  In our view, 
for the reasons set forth herein, the special remedies we impose in this 
case are necessary to effectuate the 
purposes of the Act and are tailored 
to ensure a fair election in the par
ticular circumstances of this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258 bon Regional Medical Center,
 331 NLRB 374, 379 
(2000).
9  Furthermore, we order the Respondent to sup-
ply to the Union every 6 months for 2 years, or until a 
certification after a fair election, the names and ad-
dresses of its current unit em
ployees, so that the Union 
can help to counteract the effects of these violations in 

its communications with employees.
10  We also order 
the Respondent to have the attached notice publicly read 
by a responsible corporate ma
nagement official or by a 
Board agent in the presence of a responsible manage-
ment official, so that employees will fully perceive that 
the Respondent and its managers are bound by the re-
quirements of the Act.  
Blockbuster Pavilion
, supra at 
1275Œ1276.  The reading of the notice ﬁwill ensure that 

the important information set forth in the notice is dis-
seminated to all employees, including those who do not 
consult the Respondent™s bulletin boards.ﬂ  
Excel Case Ready, supra at 5.
11  Because some employees speak 
                                                          
                                                                                             
9 Our dissenting colleague maintains 
that a broad order should not be 
imposed because the Respondent has not been shown to have commit-
ted prior violations of the Act.  However, in 
Hickmott Foods, supra, the 
Board stated that a broad order is appropriate when a respondent has 
been shown either to ﬁhave a proclivity to violate the Act 
or has en-gaged in such egregious or widespread misconduct as to demonstrate a 
general disregard for the employees™ fundamental statutory rights.ﬂ 242 
NLRB at 1357 [emphasis added].  Thus, in 
NLRB v. Blake Construction 
Co., 663 F.2d 272, 285Œ286 (D.C. Cir. 1981), the court enforced a 
broad order where the respondent was 
not shown to have a proclivity to 
violate the Act.  In doing so, the court 
stated that the ﬁmere fact that the 
Company has no prior record of NLRB violations does not, in itself, 
dissipate the egregiousness of the conduc
t involved in this proceeding.ﬂ  
Id.  Similarly, we find here that the Respondent™s misconduct was 
sufficiently egregious and widespr
ead to demonstrate a general disre-
gard for the employees™ statutory right
s.  Accordingly, we agree with 
the judge that a broad order is appropriate. 
10 Our dissenting colleague contends
 that it is unnecessary to order 
the Respondent to periodically supply the names and addresses of the 

employees to the Union because the 
Union will receive this information 
in the Excelsior list provided before the next election.  Contrary to our 
colleague, we find that receiving only the 
Excelsior list will not suffi-
ciently ensure a free and fair election.  The 
Excelsior list is not typically 
transmitted until after the 
notice of a new election. In contrast, our 
remedy is not limited to the time period shortly before the new election 
because ﬁit is aimed at restoring the conditions that are a necessary 
prelude to a free and fair election.ﬂ  
Blockbuster Pavilion
, supra at 
1275.  Because of the Respondent™s co
ercive tactics, the Union ﬁmust 
mount a new organizing campaign among the current employees, who, 

based on their employer™s past c
onduct, would have reason to fear 
discussing unionization in the workpl
ace.ﬂ  Id.  It is appropriate to 
provide the Union with the names and addresses of the employees well 

before a new election is directed so that it can present its message to 
employees outside the workplace in an atmosphere free from coercion.  
Given the egregious and widespread
 nature of the Respondent™s con-
duct, a substantial period of time is warranted for the Union to commu-
nicate with employees and attempt to dissipate the effects of the Re-
spondent™s unlawful conduct. 
11 Our dissenting colleague states that this requirement is ﬁpunitive 
rather than remedial.ﬂ  However, as we stated in 
Blockbuster Pavilion
, supra, 331 NLRB at 1276 fn. 17, where the violations are numerous 
Spanish and Haitian Creole as their native languages, we 
direct that the Respondent have an interpreter also read 
the notice to employees in Spanish and Haitian Creole, 
and that the notice be posted
 in English, Spanish, and 
Haitian Creole.
12ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Feder-
ated Logistics and Operations, a Division of Federated 
Corporate Services, Inc., Tamp
a, Florida, its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified and set forth in full be-
low. 1.  Cease and desist from 
(a) Maintaining an unlawful
 no-solicitation/distribu-
tion rule and disparately enforcing the rule against union 
supporters. 
(b) Interrogating its employees concerning their union 
membership, activities, and sympathies and those of 

their fellow employees. 
(c) Informing its employees that it would be futile to 
select the Union as their collective-bargaining represen-

tative. 
(d) Creating the impression among its employees that 
their union activities are under surveillance. 
 and serious, ﬁthe presence of a responsible management official when a 
government official informs employees of the terms of [the] remedial 
order is not demeaning, but only
 a minimal acknowledgment of the 
obligations that have been imposed
 by law.ﬂ  Moreover, we are not 
requiring that the Respondent™s official actually read the notice, but 
merely be present when the notice is
 read.  ﬁThe employees are entitled 
to at least that much assurance that their organizational rights will be 
respected in the future.ﬂ  Id. 
12 We do not adopt the judge™s recommendation to impose certain 
additional remedies sought by the Union and the General Counsel.  In 
our view, the Respondent™s violations may be remedied without allow-
ing the Union special access and equal time to address employees at the 
Respondent™s facility.  With respect to holding the rerun election off-
site, it has long been the Board™s polic
y to defer in most cases to the 
Regional Director™s judgment on th
e issue of election site because 
ﬁfactors which determine where an el
ection may best be held are pecu-
liarly within the Regional Director™s knowledge . . . including the many 
imponderables which are seldom reflected in a record.ﬂ  
Halliburton Services, 265 NLRB 1154 (1982); 
Herider Farms, 261 NLRB 762, 771 
(1982), enfd. 719 F.2d 402 (5th Cir. 1983); 
Manchester Knitted Fash-

ions, 108 NLRB 1366, 1367 (1954).  See also NLRB Casehandling 
Manual Part Two Representation Proceedings, Sec. 11302.2.  Accord-
ingly, we leave the selection of th
e place of the second election to the 
Regional Director™s discretion. 
We also do not
 adopt the judge™s recomm
endation that Respondent 
be required to reinstate Sandra Lewis 
to her former position.  As argued 
by the Respondent and conceded by the General Counsel, at the time of 
the hearing Lewis had accepted her demotion.  We grant Respondent™s 
exception and modify the remedy, Order, and notice accordingly.  
 FEDERATED LOGISTICS & OPERATIONS 259(e) Soliciting an employee to attend a union meeting 
and report back what occurred at the meeting. 
(f) Soliciting grievances with the promise to remedy 
them in order to encourage employees to abandon their 
support for the Union. 
(g) Promising unspecified benefits to employees if the 
employees abandon their support for the Union. 
(h) Threatening employees with the loss of their pen-
sion plan, 401(k) plan, and other benefits if they select 
the Union as their collective-bargaining representative. 
(i) Threatening employees that bargaining would start 
from zero, that the Union would strike, that the work 

would be moved, and that they would be replaced in the 
event of a strike. 
(j) Threatening employees with a freeze of their 
wages because they engage in Union activities. 
(k) Withholding a wage increase because of the Union 
campaign and the employees™ engagement in Union ac-
tivities. 
(l) Issuing final warnings to, suspending, and demot-
ing its employees because they engage in Union activi-

ties. (m) In any other manner interfering with, restraining, 
or coercing employees in the exercise of the rights guar-

anteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the unlawful no-solicitation/distribution 
rule. 
(b) Rescind the final warnings issued to Emmanuel 
Williams and Sandra Lewis. 
(c) Make Emmanuel Williams and Sandra Lewis 
whole for any loss of earnings and benefits they have 
sustained as a result of the unlawful discipline, with in-
terest. 
(d) Within 14 days from the date of this Order, re-
move from its files any references to the unlawful warn-
ing and suspension of Emmanuel Williams and Sandra 
Lewis, and within 3 days thereafter notify them in writ-
ing that this has been done and that the warning and 
suspension will not be used against them in any way. 
(e) Make whole each of the unit employees for any 
loss of earnings and benefits sustained by them as a re-
sult of the unlawful withholding of the wage increase in 
October 2000, with interest. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-

cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Tampa, Florida,
 copies of the attached no-
tice marked ﬁAppendix.ﬂ
13  Copies of the notice, on 
forms provided by the Regional Director for Region 12, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immedi-
ately upon receipt and maintained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reason-
able steps shall be taken by the Respondent to ensure 
that the notices are not altere
d, defaced, or covered by 
any other material.  The notice shall be posted in Eng-

lish, Spanish, and Haitian Creole.  The notice shall also 
be read in the presence of all unit employees by a re-
sponsible management official or by a Board agent, in 
the presence of a management official, and shall also be 
read in Spanish and Haitian Creole by interpreters.  In 
the event that, during the pe
ndency of these proceedings, 
the Respondent has gone out of business or closed the 
facility involved in these proceedings, the Respondent 
shall duplicate and mail, at it
s own expense, a copy of 
the notice to all current employees and former employ-
ees employed by the Respondent at any time since Au-
gust 2000. 
(h) Supply the Union, on its request, with the names 
and addresses of unit employees, updated every 6 

months, for a period of 2 years or until a certification 
after a fair election. 
(i) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent had taken to 
comply. 
[Direction of Second Election Omitted From Publica-
tion.] 
CHAIRMAN BATT
ISTA, dissenting in part. 
Contrary to my colleagues and the judge, I do not find 
that the statements made by Managers Vella, Hart, and 
Beachy constitute unlawful threats of futility under Sec-
tion 8(a)(1) of the Act.  Nor 
do I agree with the majority 
that extraordinary remedies are warranted in this case.  
Rather, I find that traditional remedies will suffice to 
remedy the unfair labor practices.  Accordingly, I dis-

sent from those portions of the Board™s decision.  In 
                                                          
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260 other respects, I join the majority in adopting the judge™s 
rulings, findings, and conclusions.
11.  Allegations of Section 8(a)(1) 
The majority adopts the judge™s finding that Vella and 
Hart, at their October 2 and 4, 2000 presentations to 
employees, and Beachy in mid-September 2000, made 
statements to employees implying that selection of the 
Union would be futile.  Specifically, the judge found 
that Vella and Hart said, ﬁwe would start from zero 
and 
negotiate from that
ﬂ regarding wages and benefits (em-
phasis added).  In my view
, this statement properly 
placed wages and benefits within the context of collec-
tive bargaining and thus this statement was lawful under 
the Act. 
Taylor-Dunn Manufacturing Co.,
 252 NLRB 
799, 800 (1980), enfd. mem. 679 F.2d 900 (9th Cir. 
1982).  Vella and Hart did not say that wages and bene-
fits would be cut before negotiations and that the Union 
would have to get them back.  Rather, fairly read, they 
said that the Respondent™s bargaining position would 
start low and that the Respondent would negotiate from 
there.  Of course, this is not unusual in bargaining and is 
not unlawful.  Further, in 
my view, such statements ac-
curately reflect the obligations and practicalities of the 

bargaining process.  They ne
ither threaten nor imply that 
the Respondent would slash wages or benefits and bar-
gain in bad faith.  
Clark Equipment,
 278 NLRB 298 
(1986). 
Further, even if Vella and Hart were saying that 
wages and benefits would ultimately be reduced, they 
made it clear that such reduction would be the result of 
bargaining.  There is no evidence that they were saying 
or implying that the reduction would be in retaliation for 
the employees™ having selected the Union as their bar-
gaining representative. 
Vella and Hart also said that 
if bargaining failed to 
achieve an agreement, the Union would strike.  Of 

course, a strike is a union prerogative, and the Respon-
dent was simply making the not unreasonable prediction 
that a strike would come to pass if the Union failed to 
achieve its goals in bargaining. 
Finally, Vella and Hart said that, 
if there were a strike, 
the Respondent could move operations elsewhere.  The 
Respondent was not saying that this 
would
 occur.  And, 
of course, there are situati
ons where a company, faced 
with a strike, has no choice but to resort to other means 
to meet production requirements and satisfy customer 
                                                          
 1 However, I find it unnecessary to pass on the judge™s findings that 
the Respondent violated Sec. 8(a
)(1) when Manager Susan Hebert 
allegedly interrogated employee Maverick Valdez and when Manager 
Sharon Dawson allegedly solicited grievances.  These allegations are 
cumulative of other violations found and would not affect the Amended 
Remedy, Order, or notice in this proceeding. 
needs.  The relocation of work to another facility during 
a strike is one of these other means. 
This lawful message was reinforced by the power-
point slides that Vella and Hart presented at the meeting 
where they made the statements.  That presentation 
made it even clearer that terms and conditions were the 
product of collective bargaining.  (ﬁIf the union is se-

lected by a majority of voters, the union gets the right to 
participate in ﬁGive and takeﬂ bargaining;ﬂ ﬁNo one can 
predict what will happen in bargaining . . . anything is 
possible.ﬂ) Additionally, during the election campaign, 
the Respondent distributed leaflets to employees which 
expressly stated that ﬁyou could get more, the same, or 
lessﬂ through bargaining.  There was other campaign 
literature containing similar language. 
The numerous statements of the Respondent that it 
would bargain in good faith permeated the campaign 

from beginning to end.  This context framed not only 
Vella and Hart™s statements, but those of Beachy as 
well. Beachy™s comments in September 2000 concerned 
negotiations, and the Respondent had already assured 
employees in its handouts in August that bargaining is a 
ﬁgive and takeﬂ process.  The Respondent repeated these 
statements throughout the campaign.  The Board must 

consider all these circumstances, circumstances that 
were well known to the employee to whom Beachy 
spoke.  
Mantrose-Haeuser Co.
, 306 NLRB 377 (1992). 
My colleagues also argue that quite apart from con-
veying a sense that bargaining would be futile, the 
comments were coercive as well.  In this regard, they 
rely upon the ﬁpredictionsﬂ of a strike and plant shut-
down.  These contentions are without merit.  The major-
ity itself characterizes the statement as ﬁpredictions.ﬂ  
And, as I discussed above, th
ey were predictions as to 
what could happen if certain 
events occurred, i.e., if the 
Union did not get what it wanted in bargaining. 
Based on the context of pronouncements made to the 
employees throughout the cam
paign, I find that the 
statements of Vella, Hart, and Beachy were lawful.  
2.  Extraordinary remedies 
My colleagues conclude that extraordinary remedies 
are warranted because of the ﬁnumerous violations of 

[Sec.] 8(a)(1) and (3).ﬂ  Of course, I do not agree with 
all of the findings of unfair labor practices, and I par-
ticularly disagree with those that are found to be impor-
tant bases for extraordinary remedies.  That is, in my 
view, there were no unlawful threats of strikes and plant 
shutdown, and there were no unlawful threats to cut 
wages. 
Further, even were I to find all of the violations found 
by my colleagues, I would still find that traditional 
remedies suffice to remedy the unfair labor practices in 
 FEDERATED LOGISTICS & OPERATIONS 261this case.  Extraordinary re
medies may be appropriate 
when the unfair labor practices found are ﬁso numerous, 
pervasive, and outrageousﬂ that traditional remedies will 
not fully dissipate the effect 
of the coercive misconduct.  
Fieldcrest Cannon
, 318 NLRB 470, 473 (1995). 
Precisely because these remedies are ﬁextraordinaryﬂ 
or ﬁspecial,ﬂ the Board must demonstrate, as a pre-

condition for granting these remedies, why traditional 
remedies will not sufficiently ameliorate the effect of the 
unfair labor practices found.  The majority has failed to 

do this.  There is no evidence as to the impact of the 
unlawful conduct, and no evidence as to whether such 
conduct would be impervious to traditional Board reme-
dies. 
In arguing that extraordinary remedies are warranted 
here, the majority stresses the fact that the Board has 

broad discretion in fashioning appropriate remedies.  I 
agree.  However, the fact that
 the Board has discretion in 
this area means that the Board must explain the exercise 
of that discretion.  In the instant case, the Board must 
carefully determine whether traditional remedies are so 

deficient that extraordinary remedies are required.  As 
noted, this is not established here.  In this regard, I find 
that the violations are not as egregious as those in our 
prior cases awarding extraordinary remedies.  Compare
 Audubon Regional Medical Center
, 331 NLRB 374 
(2000) (remedies granted in light of numerous 8(a)(3) 
violations, including discriminatory discharges, low 
evaluations, reassignments, and denial of positions); 
with Ishikawa Gasket America
, 337 NLRB 175 (2001) 
(denying notice-reading, even though employer had dis-
charged, suspended, issued warnings, decreased bo-
nuses, conducted surveillance, solicited employees to 
conduct surveillance, and distributed racially inflamma-
tory literature).
2  Further, although the Respondent dis-
criminatorily disciplined and suspended two employees, 
it acted quickly to ameliorate the effects of its actions.  
After briefly suspending two employees, it quickly re-
called them with backpay. 
Finally, extraordinary remedies here go beyond what 
is necessary to erase the ef
fect of the Re
spondent™s mis-
conduct. For example, the majority orders the Respon-
dent to supply the names and addresses of employees to 
the Union for 2 years.  Howe
ver, prior to the next elec-
tion the Respondent will already be forwarding this in-
formation to the Union via the 
Excelsior
 list.  My col-
leagues argue that this is not enough, because the Union 
assertedly needs this information to conduct its organiz-
                                                          
                                                           
2 By comparing 
Audubon
 and Ishikawa
, I have endeavored to bring 
some consistency to the Board™s treatment of special remedies. I be-
lieve that the majority™s award here
 undermines the effort to achieve 
such consistency. 
ing campaign in an atmosphere free from the effects of 
the Respondent™s violations.  However, the record does 
not establish that the Union was unable to communicate 
with the employees.  Further, reading the notice publicly 
is unnecessary to educate the employees regarding their 
rights, as the Respondent will already be posting the 
notice in three languages.
3  Thus, the reading is punitive 
rather than remedial. Finally, there are no prior viola-
tions, and thus this is not a basis for a broad order.  
Bev-
erly Health & Rehabilitation Services
, 335 NLRB 635 
fn. 30 (2001) (issuing broad order in part because of 

ﬁhistory of repeated violations
ﬂ).  In addition, in light of 
my disagreement with my colleagues as to the extent of 

the violations here, the conduct in this case does not 
provide a basis for a broad order. 
Accordingly, in these circumstances, I find that ex-
traordinary remedies are unwarranted. 
APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An agency of the United States Government 
 The National Labor Relations Board has found that 
we violated Federal labor law and has ordered us to post 

and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your 
benefit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT maintain an unlawful no-solicita-
tion/distribution rule and disparately enforce it against 
union supporters. 
WE WILL NOT interrogate our employees concern-
ing their union membership, activities, and sympathies, 

and those of their fellow employees. 
WE WILL NOT inform our employees that it would 
be futile to select the Union as their collective-

bargaining representative. 
WE WILL NOT create the impression among our em-
ployees that their union activities are under surveillance. 
WE WILL NOT solicit employees to attend a union 
meeting and report back what occurred at the meeting. 
 3 I agree with my colleagues th
at because some unit employees 
speak Spanish or Haitian Creole as
 their first language, the notice 
should be posted in English, Spanish, and Haitian Creole.  The Respon-
dent does not except to the appropriateness of such postings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262 WE WILL NOT solicit grievanc
es with the promise to 
remedy them in order to en
courage employees to aban-
don their support for the Union. 
WE WILL NOT promise unspecified benefits to em-
ployees if they abandon their support for the Union. 
WE WILL NOT threaten employees with the loss of 
their pension plan, 401(k) plan and other benefits if they 
select the Union as their collective-bargaining represen-
tative. 
WE WILL NOT threaten employees that bargaining 
would start from zero, that the Union would strike, that 

the work would be moved and the employees would be 
replaced in the event of a strike. 
WE WILL NOT threaten employees with a freeze of 
their wages because they engage in Union activities. 
WE WILL NOT withhold a wage increase because of 
the union campaign and the employees™ engagement in 
union activities. 
WE WILL NOT issue final warnings to, suspend, or 
demote our employees because they engage in union 

activities. 
WE WILL NOT in any other manner interfere with, 
restrain, or coerce you in the exercise of the rights guar-

anteed you by Section 7 of the Act. 
WE WILL rescind the unlawful no-
solicitation/distribu-tion rule. 
WE WILL rescind the final warnings issued to Em-
manuel Williams and Sandra Lewis and make them 
whole for any loss of earnings and benefits they have 
sustained as a result of the unlawful discipline, with in-
terest. 
WE WILL within 14 days from the date of this Order, 
remove from our files any references to the unlawful 
warning and suspension of Emmanuel Williams and 
Sandra Lewis, and WE WILL, within 3 days thereafter 
notify them in writing that this has been done and that 
the warning and suspension will not be used against 
them in any way. 
WE WILL make whole each of the unit employees for 
any loss of earnings and benefits sustained by them as a 

result of the unlawful withholding of the wage increase 
in October 2000, with interest. 
WE WILL supply the names and addresses of em-
ployees, updated every 6 months, to the Union for 2 
years or until a certificatio
n after a fair election. 
 FEDERATED LOGISTICS AND 

OPERATIONS, A DIVISION OF 
FEDERATED CORPORATE SERVICES, 
INC. 
 Christopher Zerby, Esq
., for the General Counsel.
 Nathan L. Kaitz, Esq
., for the Respondent
. Ira Jay Katz, Esq., 
for the Charging Party
. DECISION STATEMENT OF THE CASE 
LAWRENCE W. CULLEN, Administrative Law Judge.  
This consolidated case was hear
d before me on September 10, 
11, 12, and October 25, 2001, in Tampa, Florida.  The con-
solidated complaint as later amended at the hearing was issued 
by the Regional Director of Region 12 of the National Labor 
Relations Board (the Board) on May 31, 2001, and is based on 
an amended charge filed by th
e Union of Needletrades, Indus-
trial and Textile Employees, 
AFLŒCIO, CLC (UNITE!) (the 
Charging Party or the Union) on November 30, 2000, in Case 
12ŒCAŒ21047 and a charge filed by the Charging Party on 
December 15, 2000, in Case 12ŒCAŒ21242.  On June 5, 2001, 
the Regional Director issued an Order directing hearing on 
objections and consolidating ca
ses for hearing and notice of 
hearing.  The objections to 
the election in Case 12ŒRCŒ8539 
are based on objections
 filed by the Charging Party to the re-
sults of a secret ballot elec
tion conducted on October 6, 2000, 
among certain employees of Federated Logistics and Opera-
tions, a division of Federated Corporate Services, Inc. (the 
Employer, the Respondent, or the Company) wherein a major-
ity of the employees voted against representation by the Un-
ion.  The complaint as amended at the hearing alleges that 
Respondent violated Section 8(
a)(1) and (3) of the National 
Labor Relations Act.  The Resp
ondent has by its timely filed 
answer to the complaint, as amended at the hearing, denied the 
commission of any violations of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and exhibits received in evidence and 
after review of the briefs filed by the parties, I make the fol-
lowing FINDINGS OF FACT I.  JURISDICTION 
The complaint alleges, Respondent admits and I find that at 
all times material, Respondent, a Delaware corporation, with 

an office and place of business 
located in Tampa, Florida, has 
been engaged in the business of providing merchandise distri-

bution services to retail departme
nt stores located in the State 
of Florida, that during the past 12 months, Respondent, in 

conducting its business operations
, purchased and received at its Tampa facility goods valued in excess of $50,000 directly 

from points located outside the 
State of Florida, and Respon-
dent has been an employer engaged in commerce within the 

meaning of  Section 2(2), (6), and (7) of the Act. 
 II.  THE LABOR ORGANIZATION
 The complaint alleges, Respondent admits and I find that at 
all times material the Union has been a labor organization 
within the meaning of Se
ction 2(5) of the Act. 
III.  THE APPROPRIATE UNIT 
The appropriate collective-barga
ining unit, as set forth in 
the Stipulated Election Agreement is as follows:  
Included
:  All full-time, regular part-tim
e, contingent and seasonal ad-
vance receiving employees, receiving employees, processing 
 FEDERATED LOGISTICS & OPERATIONS 263employees, sortation employees,
 accuracy employees, shuttle 
employees, transportation empl
oyees, delivery employees, 
visual employees, housekeeping em
ployees, lead employees, 
and production clerical employee
s employed by the Employer 
at its Tampa, Florida facility.  
Excluded
:  All alteration and fur 
storage employees, furniture store employees, contract main-
tenance employees, contract hous
ekeeping employees, contract 
trucking employees, third-part
y temporary employees, human 
resource clerical employees, expense administration clerical 
employees, professional employees, security employees, 
guards and supervisors as defined by the Act.  Contingent 
employees who began working on or before June 4, 2000, 
must have regularly averaged four (4) hours or more work per 
week during the thirteen week period ending on September 2, 
2000, in order to be eligible to vo
te in the election.  Contingent 
employees who began working after June 4, 2000, must have 

regularly averaged four (4) hours or more work per week from 
their first day of work until September 2, 2000, in order to be 
eligible to vote in the election. 
IV.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background
1As set out above the Respondent operates a distribution cen-
ter in Tampa, Florida, providing merchandise distribution ser-
vices to retail department stores 
located in the State of Florida.  
Respondent provides distributio
n services for Federated De-
partment Stores at 14 distribution centers in the United States.  
Respondent performs receipt, di
stribution, and returns of mer-
chandise for all six retail sale
s divisions of Federated depart-
ment stores.  Employees at 6 of the 14 distribution centers are 
represented by labor organizations.  The eight nonunion facili-
ties are Cheshire, Connecticut; Kemper Road, Sharonville, 
Ohio; Cherry Hill, New Jersey; Sacramento and Los Angeles 
(Mission Road), California; Stone Mountain, Georgia; and 
Miami and Tampa, Florida. 
Mike Korenvaes is the vice president of distribution and is 
in charge of the Tampa distribution center.  Carol Rylander is 

the operations vice president of logistics at the Tampa facility.  
Sallye Davis is the human resource manager for the Tampa 
facility.  Calvin Warren is the director of logistics at the 
Tampa facility.  Art Houle was the manager of receiving at the 
time at issue in this case and reported to Carol Rylander.  
There were approximately 15
8 employees in the unit. 
In late July of 2000, the Union initiated an organizational 
drive among Respondent™s employ
ees and held a number of 
meetings.  The Respondent began to hear rumors of union 

activities among its employees 
in early August.  The Union 
was in the process of soliciting
 authorization cards from unit 
employees.  Union supporters we
re engaged in asking employ-
ees for their names and addresses in order for the Union to 
contact them at their homes.  
On August 25 the Union filed a 
petition in Case 12ŒRCŒ8539.  On August 28 Respondent™s 
vice president of labor and empl
oyee relations, Joe Vella, was 
informed of the union campaign
 and arrived in Tampa on Au-
gust 29.  Vella™s office was at the Company™s headquarters in 
Cincinnati, Ohio. 
                                                          
 1 All dates are in the year 2000, unless otherwise stated. 
During the course of this process Sandra Lewis and 
Emanuel Williams, two of the 
leading union supporters, were 
identified by Respondent as solic
iting on behalf of the Union 
and were interrogated about this by the manager of human 
resources, Sallye Davis, and warn
ed that their engagement in 
solicitation and distribution on behalf of the Union was in 

violation of Respondent™s rule
 prohibiting so
licitation and 
distribution to employees during wo
rk time and could result in 
disciplinary action.  During th
is period up to the election 
which was set for October 6, 2000, the Respondent brought in 

several management representatives from other locations to 
the Tampa location to aid in combating the union campaign.  
Included among them were Ma
nagers Manny Perez, Exant 
Remy, Sharon Dawson, Jody Beachy, and vice president of 
administration, Kevin Hart. 
When Vella arrived at the Tampa facility on August 29 he 
distributed a document entitled
 ﬁCommunications Guidelines 
for Managersﬂ to the managers who 
were at the facility on that 
date and held a lengthy meeting with them.  He testified that a 
makeup meeting was held a day or
 two later by other members 
of his staff for managers who were not present on August 29.  

He did not know who conducted
 the makeup meetings.  Nor 
was evidence adduced by Responde
nt to demonstrate that all 
of the managers recruited to as
sist in the campaign and all of 
the managers regularly assigned to the Tampa facility had 

received the training.  Additi
onally, Vella along with vice 
president of administration, Kevin Hart, and vice president of 

distribution, Mike Korenvaes, who is in charge of the Tampa 
facility, met with the employees, on October 2 to October 4.  
Vella made ﬁPowerPointﬂ presentations about unions to groups 
of employees from which he initially testified he read verbatim 
but later acknowledged that he may have added a word or two.  
Questions from the employees at the meetings were answered 
after the PowerPoint presentati
on.  Additionally, Vella testi-
fied he directed the managers to introduce and/or engage the 

employees at their workstations and ask them if they had any 

questions.  On October 6, 2000, the election was held and the 
Union lost by a vote of 81 against and 60 for the Union.  The 
Union filed timely objections to the Election on October 13, 
2000. It is alleged that the no-solicitation rule is violative of the 
Act and that the various management representatives of Re-
spondent committed several viola
tions of the Act by interro-
gating the employees concerning their union membership, 
activities, and sympathies and t
hose of their fellow employees, 
threatening loss of benefits a
nd pay, telling employees their 
support of the Union was futile, engaging in surveillance of 
the union activities of the unit
 employees and creating the 
impression of surveillance, refusing to grant a wage increase 
and attributing the failure to grant a wage increase to the Un-
ion, among others.  It is also 
alleged that Respondent violated 
Section 8(a)(3) and (1) of the Act by its issuance of a final 

warning to its employees Eman
uel Williams and Sandra Lewis 
and by its demotion of Sandra Lewis. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264 B.  The Allegations 
1.  The no-solicitation rule 
The complaint alleges that 
Respondent viol
ated Section 
8(a)(1) of the Act by maintaining an unlawful no-
solicitation/distribution rule 
in its employee handbook.  The 
rule is as follows: 
 Solicitation of or distribution 
to associates by other asso-
ciates is permitted on company property provided: 
 1.  The associate doing the Solicitation/Distribution is 
not on working time, and, 
2.  The associate receiving the Solicita-
tion/Distribution is also not on working time, and, 
3.  The Solicitation/Distribu
tion is not attempted in 
the facility in a work area and is not disruptive to another 

associate who is on working time. 
 ‚Working time™ does not incl
ude time before or after 
scheduled work hours, lunch periods or during paid rest 
periods. The rule applies to all of the Company™s locations and 
to solicitations/distributions for all purposes, including 
lotteries and raffles, political, labor or fraternal organiza-
tions, and the like.  The only 
exceptions to this policy are 
the annual United Way Campaign and other community 
benefit projects which are specifically authorized by the 
Company, and approved vendor or Company events.  
Violation of this rule will subject an associate to discipli-
nary action, up to and including termination. 
 General Counsel in his brief co
ntends that ﬁemployees have 
a statutory right to engage in 
solicitation for a union in both 
work and non-work areas during their nonworking time, absent 
special circumstancesﬂ citing 
Stoddard-Quirk Mfg. Co.
, 138 
NLRB 615 (1962), and that while ﬁnon-discriminatory rules 
may prohibit employees from engaging in distribution at all 
times in work areas, 
they may not prohibit solicitations in 
work areas on non work time
.  Id.  
Eagle-Picher Industries
, 331 NLRB 169 (2000) (emphasis added).  General Counsel 
notes that Paragraph 3 of the rule states in part ﬁThe 
Solicita-
tion/Distribution is not attempted in the facility in a 
work area.ﬂ (emphasis added). Respondent has cited no Board case 
which has held that the prohibition of 
solicitation
 in work areas on nonwork time is lawful. 
I find that Respondent violated Section 8(a)(1) of the Act by 
maintaining the no-solicitation ru
le in its employee handbook, 
which prohibits solicitation in 
work areas
 during nonworking 
time. 
2.  Alleged interrogation of employees concerning their 
union activities engaged in by Sallye Davis and her creation 
of the impression that the employees™ union activities 
were under surveillance 
In early August, lead empl
oyee Sandra Lewis asked Mike 
Perino, a manager for Keystone 
Freight, which provides ship-
ping services for Respondent, a
bout unions and unionization.  
Perino reported this to Vice President Mike Korenvaes who 
informed Human Resources Manager Sallye Davis who then 
called Lewis into her office and interrogated her about this.  
Davis™ notes of this meeting on August 11 shows that Lewis 
denied having asked Perino about unions and that Davis then 
ﬁchallengedﬂ Lewis™ denial and asked Lewis why she ﬁwould 
go to Mike with a question of this nature rather than me.ﬂ  
Lewis then admitted discussing unions with Perino and told 
Davis that a petition was being ci
rculated and offered to tell 
Davis if she heard anything additional about the subject.  In 
her note of August 14, Davis wrot
e, ﬁget with Sandra. Points 
finger at you totally involvedﬂ and again warned Lewis of 
Respondent™s no-solicitation policy
.  Lewis testified that after 
her discussion with Perino, 
Respondent no longer permitted 
drivers of Keystone Freight wh
o were unionized to enter the 
warehouse. 
The record further shows as testified to by employee 
Emanuel Williams and corroborated in Davis™ notes of August 
17, that Davis called Williams into her office on that date and 
interrogated him concerning his solicitation of employees on 
behalf of the Union and issued him a verbal warning against 
soliciting and threatened him with
 termination if he continued 
to solicit employees on behalf of the Union.  Davis wrote in 

her memo that she told Williams he had been identified by 
someone as approaching other 
employees and ﬁasking them 
for their address and phone number for what has been reported 

as a petition.ﬂ 
The record contains unrebutte
d testimony by several em-
ployees and one supervisor that 
employees sold items at work 
and solicited other employees.
  Manager Trish Ellington ad-
mitted she did not enforce the 
no-solicitation rule.  Employee 
Laura Watman testified that Human Resources Manager Sallye 
Davis personally bought and received shrimp while at work.  It 
appears that the only enforcement of the no-solicitation rule 
was directed against employees who were believed to have 
solicited on behalf of the Union. 
I find that interrogation of 
Lewis and Williams by Davis 
was coercive and tended to restrain and interfere with their 
rights to engage in 
union activities under Section 7 of the Act.  
SAIA Motor Freight, Inc.
, 334 NLRB 979 (2001); 
Kellwood 
Co., 299 NLRB 1026 (1990), enfd. 948 F.2d 1297 (11th Cir. 
1991).  Lewis and Williams were
 summoned to Davis™ office, 
interrogated in a hostile manner
 concerning their engagement 
in soliciting on behalf of the Union and Williams was issued a 
verbal warning for soliciting and threatened with termination if 
he engaged in any further solicitation on behalf of the Union.  
I find the interrogation of Lewis and Williams by Davis was 
inherently coercive and Respon
dent thereby violated Section 
8(a)(1) of the Act. 
I further find that Respondent violated Section 8(a)(1) of the 
Act by creating the impression of surveillance that their union 
activities were under surveillance.  The questioning of Lewis 
and Williams took place in Davis™ office in a formal hostile 
environment.  They were not apprised of how Davis had be-
come aware of their union activities.  Davis™ ﬁchallengedﬂ 
Lewis concerning her union activities and did not respond to 
Williams™ request that he be f
aced with his accusers.  Davis™ 
conduct created the impression of surveillance.  
Grouse Moun-tain Lodge
, 333 NLRB 1322 (2001), citing 
Tres Estrellas de 
Oro, 329 NLRB 50 (1999). 
 FEDERATED LOGISTICS & OPERATIONS 2653.  The request by Sallye Davis of employee Kathy Lee Gay 
to attend a union meeting and report back to Davis 
what occurred at the meeting 
Employee Kathy Lee Gay testified that she was called into 
Davis™ office and told by Davis that she had heard a union was 
attempting to get into the facility.  This occurred on September 
1.  Davis asked Gay to attend an expected upcoming union 
meeting on that day and listen to
 what was said at the meeting 
and report back to Davis.  Gay agreed and went to a nearby 

park where the meeting was to be held, but there was no meet-
ing.  Gay™s testimony is unrebut
ted as Davis did not deny that 
she had done this.  Respondent vi
olated Section 8(a)(1) of the 
Act by asking Gay to spy on the union meeting and report 
back to Davis and created th
e impression of surveillance 
thereby.  
State Equipment Inc.
, 322 NLRB 631 (1996). 
4.  Solicitation of grie
vances engaged in by 
Respondent™s manager, Manny Perez 
Manny Perez was one of several managers brought by Re-
spondent from other facilities to
 aid Respondent in its election 
campaign against the Union.  Employee Mike Mitchell testi-
fied that in the last week of August, Manny Perez approached 
him at work and introduced himself.  Perez told Mitchell that 
the Tampa employees had Cincinnati
™s attention.  Cincinnati is 
the location of Respondent™s cor
porate headquarters.  Mitchell 
testified that Perez asked him what the problems were in 
Tampa and that Perez took notes of his complaints and said he 
would get back to him.  Perez 
denied having this conversation 
with Mitchell and testified that
 the only conversation he had 
with Mitchell related to the pay rate for receivers in Los Ange-
les where Perez worked.  According to Perez he was intro-
duced to Mitchell along with two other managers, Sherry 
Dawson and Angie Munoz who were introduced to the em-
ployees on September 12.  M
itchell asked him how much a 
loader receiver made in Los Angeles.  Perez told Mitchell 

$7.25 and Mitchell called him a 
fŠg liar.  Perez denied having 
any further contact with Mitchell and testified that he kept 
away from Mitchell after this incident.  Munoz was not called 
as a witness and Dawson who was called as a witness by Re-
spondent was not questioned conc
erning any statements made 
by either Mitchell or Perez at the time of their introduction.  
Nor was Mitchell recalled to rebut the testimony of Perez. 
After a review of this testimon
y I conclude that Perez is cor-
rect that the date of this incident was September 12.  I also 
credit Mitchell that Perez asked the employees what the prob-
lems were in Tampa and took notes after telling them that they 
had Cincinnati™s attention.  I also credit the testimony of Perez 
that Mitchell asked him about the pay rate and that Mitchell 
responded in the manner testified to by Perez after Perez an-
swered his question.  I find that the foregoing testimony of 
Mitchell supports a finding that
 Perez made the statements 
attributed to him by Mitchell and was soliciting grievances 
with the implied promise to remedy them in order to defeat the 
Union™s campaign.  I note that
 Respondent™s witnesses Perez 
and Dawson testified that they asked the employees if they had 
any questions.  Implicit in this
 question is the likelihood that 
this question was asked to solicit grievances, and problems 

from the employees.  I also reply on the testimony of Mitchell 
that Perez took notes of what his complaints were.  The obvi-

ous purpose of this was to signal to employees that their griev-
ances would be dealt with in 
a favorable way by management, 
thus, negating the need for a union.  I thus find that Respon-
dent violated Section 8(a)(1) of 
the Act by Perez™ solicitation 
of grievances with the implied promise to remedy them if the 

parties abandoned their support of the Union.  
Laboratory Corp. of America Holdings
, 333 NLRB 284 (2001), citing 
Maple Grove Health Care Center
, 330 NLRB 775 (2000).
  5.  Promise of unspecified benefits 
Employee Mildred Pepennella 
testified that around August 
25 or 26, her manager, Art Houle, initiated a conversation with 

her at her workstation and brought up the subject of the Union.  
Houle acknowledged that Respondent had a number of prob-
lems but told her things would get better if she would hang in 
there.  He told her the Respondent would make a lot of 
changes.  Thereafter Houle said
, on any occasion that he went 
by her desk that they do not need a union and that the Com-
pany would take care of everything if the employees just let 
them.  Houle denied having made
 these statements to Peppen-
ella and testified he only had one conversation about the Union 
with Peppenella. 
I credit the testimony of Peppenella, which I found to be 
consistent and reliable.  I find 
Houle was making daily visits to 
Peppenella at her workplace which was consistent with the 

directions of Human Resources Vice President Vella to man-
agers that they talk to employees at their workstations about 
the Union and with directives to managers that they present the 
employees individually with vari
ous antiunion flyers as they 
were issued and explain them i
ndividually to the employees.  
Moreover, Houle acknowledged th
at he spoke 
to Peppenella on a daily basis.  I find that Houle did promise Peppenella 

unspecified benefits (that Respo
ndent would take care of prob-
lems) if the employees abandoned the Union and that Respon-

dent thereby violated Section 8(a)(1) of the Act.  
Grouse 
Mountain Lodge
, supra. 
6.  Solicitation of grievances with the promise 
to redress them 
Peppenella testified that in ea
rly September, she entered the 
restroom and observed Sharon Dawson, a manager from Re-
spondent™s Tukwilla, Washingt
on facility, and another man-
ager talking to a Tampa employee.  Peppenella testified she 
told Dawson the heat was unbeara
ble, the air-conditioning was 
either broken or turned off, ther
e were no paper towels or toilet 
paper and that no one did anything about it.  Peppenella told 
her there were problems with ma
nagement.  Peppenella then 
exited the restroom and Dawson came over to talk to her.  
Dawson said she understood what some of the problems were.  
Peppenella told her there were nine different managers telling 
employees nine different things to do.  She also mentioned 
problems with overtime and sc
heduling.  Dawson responded 
by saying, ﬁgive the Company a chance.  We™re going to make 

changes.ﬂ 
Employee Rebecca Harvey test
ified that she spoke with 
Dawson either the last week of September or the first week of 
October.  Harvey told Dawson of several problems.  Dawson 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266 told her she knew there were problems that should be solved 
and she would bring them to management™s attention. 
Manager Dawson testified she 
had three conversations with 
Harvey and that the first conversation occurred on September 
12, which was the first day she was at the Tampa facility.  I 
credit Dawson™s placement of the date of the conversation.  
Dawson testified she introduced herself as being from the Tuk-
willa facility and asked Harvey if she had any questions.  Har-
vey responded that there were problems at the Tampa facility 
such as the heat in the trailers and that she was clerical and 
should not be required to unload trailers.  She testified the 
conversation ended when another employee approached and 
that she (Dawson) turned to that employee and asked if that 
employee had any questions.  Sh
e denied making any promises 
to Harvey or telling her she would pass on her concerns to 
management. 
Dawson testified that a day or
 two later she had a second 
conversation with Harvey.  She asked Harvey if she had any 
questions regarding the union envi
ronment.  Harvey responded 
that Dawson might as well not bother to talk to her, as she 
would not believe Dawson.  Th
at ended the conversation.  
Dawson testified she had a third conversation with Harvey on 

October 10 to say goodbye to her and that Harvey said nothing 
would change and that she responded she knew there were 
issues here and she hoped everything turned out okay.  She 
denied having made any promises to Harvey in that conversa-
tion. 
Dawson testified she had only one conversation with Pep-
penella.  This took place in the second week she was at the 
facility.  She approached Peppenella and asked if she had any 
questions she could answer as she was from a union shop fa-
cility in Tukwilla.  Peppenella complained about the heat and 
the manner in which the Company had handled a medical 
problem.  She agreed with Peppenella that it was hot in the 
building but did not otherwise respond to the complaints.  She 
ended the conversation by saying if you have any questions, 

feel free to contact me.  She 
denied having made any promises 
to Peppenella in this conversation, and testified she did not tell 
her the Company was going to make changes or ask her to 
give the Company a chance. 
I find that Respondent by Sharon Dawson violated Section 
8(a)(1) of the Act by soliciting grievances from both Mildred 
Peppenella and Rebecca Harvey.  My review of the above-
cited testimony convi
nces me that Dawson was soliciting 
grievances from Peppenella and 
Harvey and impliedly promis-
ing that they would be remedied if Respondent were given 
another chance by reason of the employees™ abandonment of 
the Union.  I credit the specific versions of these conversations 
given by Peppenella and Harvey over the version given by 
Dawson to the effect that she only asked whether Harvey and 
Peppenella had questions.  It is apparent that Dawson™s focus 
in her questioning of these em
ployees was to draw out per-
ceived problems and offer assurances that the problems would 

be addressed. 
7.  Interrogation and threats of futility of the 
employees™ support of the Union 
Employee Kathy Lee Gay testified that in mid-September, 
she had a conversation with Jody Beachy, a manager at the 

Stone Mountain facility who had been recruited by manage-
ment to assist the Company in its antiunion campaign at the 
Tampa facility.  Beachy had worked at the Tampa facility 
prior to his promotion to another position at the Stone Moun-
tain, Georgia facility and Gay 
and Beachy knew each other.  
After Beachy had been in the building for a few days Gay 
asked him when he was going to come to see her.  Beachy 
came to her office the next day.  He told her that if the Union 
was selected, the employees 
could end up paying assessment 
fees to the Union and that the Union and Company would be 

negotiating a contract which c
ould take a longtime.  In the 
meantime there would be no raises.  He also told her that an-
other company had been in arbitration for 3 to 5 years.  He 
also told her that if the Union won the election, the employees 
would probably lose their 401(k) savings plan.  He also asked 
her if she was a yes or no vote for the Union.  She told him she 
was not going to answer that because it was her decision.  This 
ended the conversation. 
Beachy testified they talked about the union activity as Gay 
had questions about the Union a
nd he was answering as many 
questions as he could for her. 
 There was a conversation about 
increases.  He had multiple conversations with her.  There was 
a rumor that there would be a dollar (per hour) increase and 
she talked about it.  He told her everything had to go to the 
bargaining table and be negotia
ted.  He denied having said 
anything about what happens when everything goes to the 
bargaining table.  He does not 
recall talking to her about the 
401(k) plan.  He denied talking to Gay about the length of time 
of bargaining or her wages during the bargaining period.  He 
admitted telling her that wages 
would stay the same no matter 
how long the bargaining took.  He did not discuss what would 
happen with respect to merit increases during the bargaining 

period.  He denied telling her she would probably lose her 
401(k) plan if the Union came in.  He denied asking Gay how 
she would vote. 
I credit Gay™s specific testimony.  I find that Beachy admit-
tedly told Gay wages would remain the same during negotia-
tions and admittedly did not tell 
her that Respondent could or 
would continue its practice of granting annual merit wage 
increases.  I find that Beachy™s message to Gay was that the 
selection of the Union would be 
a futile act as the employees 
would receive no wage increase
s until the parties negotiated a 
contract which could take a long
time and thus violated Section 
8(a)(1) of the Act.  
Grouse Mountain Lodge
, supra.  I also find 
that Beachy™s interrogation of Gay as to whether she was a yes 
or a no vote was violative of Se
ction 8(a)(1) of the Act.  
SAIA 
Motor Freight, Inc.
, supra. 
8.  Alleged threats to employees of loss of 401(k) and 
other benefits and the futility of selecting the Union 
as their collective-bargaining representative 
There was a large group meeting held by Respondent™s 
management on October 2.  Vice President Mike Korenvaes 
introduced vice president of la
bor and employee relations, Joe 
 FEDERATED LOGISTICS & OPERATIONS 267Vella, and vice president of ad
ministration, Kevin Hart.  Vella 
made a lengthy ﬁPowerPointﬂ 
slide presentation during the 
meeting and Hart spoke about the Respondent™s experience 
with a union at the Company™s Secaucus, New York facility 
where he is located.  Hart and Vella both testified that they 
read what was contained on the slide.  Vella, later in his testi-
mony, conceded that he added a word or two to the presenta-
tion.  However employees Mike
 Mitchell, David Shannon, and 
Mildred Peppenella testified that
 neither Vella nor Hart stuck 
strictly to reading what was on the slide. The management 
opened the meeting for questions by the employees after the 
slide presentation. 
Mitchell testified that both Vella and Hart ﬁad-libbed or 
added to what was on the slides.ﬂ  He also testified that Hart 
said ﬁwe would start from zero and would negotiate from 
that,ﬂ and that any existing benefits could be jeopardized.  He 
also testified that management st
ated they could shut the build-
ing down in 3 days and move th
e operation elsewhere if nego-
tiations were unsuccessful (which was a reference to the Com-
pany™s Hurricane Contingency Plan explained at the hearing 
by Vice President Korenvaes). 
Employee David Shannon testified concerning the meeting 
that Hart stated that if the employees chose union representa-
tion, they would start from ground zero and could lose their 
benefits and their 401(k) plan.   
Mildred Peppenella testified that
 after the showing of slides 
at the October 2 meeting, the meeting was opened up for ques-
tions.  Management representatives told the employees they 
could start off with zero wages.  She asked how they could 
start off with zero when they were already making $5 per hour 
in Secaucus, New Jersey.  She was told the Union could do it.  
Peppenella testified that management representatives Vella 
and Hart told the employees that the Union wanted control of 
the 401(k) plan. She also testified that Hart discussed the 
Company™s hurricane plan whereby it could ship all of the 
merchandise to Stone Mountain, Ge
orgia, in 3 days if a hurri-
cane occurred and that similarly they could ship the merchan-
dise elsewhere if a st
rike were to occur. 
Vella denied having stated that
 negotiations would start at 
zero.  He also testified that the hurricane plan was explained to 
answer an employee statement.  Hart also denied that employ-
ees were told that negotiations would start at zero or that the 
work could be moved in 3 days.  Respondent™s PowerPoint 
presentation delivered by Vella contains a reference to the 
Secaucus, New Jersey 
UNITE contract and notes that the em-
ployees at Secaucus do not have a Company pension plan or a 

401(k) plan but employees ﬁonly 
get union controlled pension 
plan.ﬂ  Under the heading of ﬁS
trikesﬂ it states ﬁUnion will try 
to stop work hereﬂ and ﬁCompany
 can protect itself by hiring 
new people or moving work.ﬂ  
Under ﬁStrike Participantsﬂ it 
also states ﬁCompany can hire replacements for strikersﬂ but 
does not otherwise address the right
s of strikers to an immedi-
ate return on an unconditional offer to return by strikers in the 
event of an unfair labor practice strike or the right to be placed 
on a preferential hire list in the event of an economic strike. 
I credit the testimony of employees Mitchell, Shannon, and 
Peppenella which I found to be mutually corroborative and 
bolstered by a review of the PowerPoint presentation made by 
Vella which contains terse statements which need explanation 
in order to be meaningful to the employees.  I credit the em-
ployees™ testimony that Vella did not follow the PowerPoint 
presentation verbatim.  I further note as conceded by Vella and 
Hart they spoke in response to
 questions from the employees 
after the presentation by Vella.  I find that Vella and Hart did 
inform the employees that bargaining would start at zero and 
that the Union would seek to take control of their 401(k) plan 
and that it was likely
 they would lose the 401(k) as the Union 
would bargain for control as it did at Respondent™s facility in 
Secaucus, New Jersey.  I further credit the testimony of 
Mitchell and Peppenella that Vell
a and Hart told the employ-
ees that the work could be moved in the event of a strike.  
I accordingly find that Respondent violated Section 8(a)(1) 
of the Act by its threats that bargaining would start from zero, 
that the Union would strike, that the work would be moved 
and the employees replaced, and that they could lose their 
401(k) and pension plans.  All 
of this in combination was a 
threat to employees that it was futile to support the Union.  

The threat of bargaining from scratch violated Section 8(a)(1) 
of the Act.  
Noah™s New York Bagels, Inc.
, 324 NLRB 266 
(1997), citing 
Taylor-Dunn Mfg. Co.
, 252 NLRB 799 (1980).  
A threat of loss of benefits and futility if the employees se-

lected the Union violated Se
ction 8(a)(1) of he Act.  
Noah™s 
Bay Area Bagels, LLC
, 331 NLRB 188 (2000), citing 
Coach
 & Equipment Sales Corp.
, 228 NLRB 440 (1977). 
9.  Alleged interrogation of 
employee Kathy Lee Gay by 
operations vice president of logistics, Carol Rylander
 Employee Kathy Lee Gay testified that around the 23rd of 
September, Operations Vice President Carol Rylander came to 
her work area and commenced
 discussing Gay™s upcoming 
vacation.  Rylander said she 
knew Gay was a no vote.  She 
asked if Gay would return in time for the vote and urged her to 
do so.  Rylander attempted to talk her into returning early from 
her vacation to vote.  Gay told 
her she did not think she would 
be able to do so.  The next day Gay was called into the office 
of her manager Calvin Warren and told to close the door.  
Warren then asked her if she was sure there was no way she 
would be back for the vote.  He then told her the Company 
would fly her in for the vote a
nd then fly her back to New 
Orleans where she was to be on vacation.  She told him she did 
not think so but would have to check with her husband which 
she did later that day.  Her 
husband did not agree and she re-
ported this to Warren that day.  Rylander corroborated Gay™s 
testimony but denied having to
ld Gay she knew Gay was a no 
vote.  I credit Gay™s specific testimony and find that Rylander 

did tell Gay she knew she was a no vote. 
I find that Rylander™s statemen
t to Gay that she knew Gay 
was a no vote was unlawful inte
rrogation designed to elicit 
from Gay information as to whether she supported the Union 

and tended to restrain, coerce and interfere with Gay™s rights 
under Section 7 of the Act and was violative of Section 8(a)(1) 
of the Act.  
SAIA Motor Freight, Inc.
, 334 NLRB 979 (2001).  
10.  Alleged creation of 
impression of surveillance 
Employees Mike Mitchell, David Shannon, and Maverick 
Valdez all testified that on October 6, the day of the election, 

they observed Manager Warren in their work areas and that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268 Warren appeared to be watching employees many of whom 
were wearing red UNITE shirts in support of the Union.  
Mitchell testified that Warren walked the entire dock area and 
stopped at each of the 19 doors.  He observed Warren writing 
on a notepad at doors where the employees were wearing the 
red UNITE shirts.  Warren did not write on the notepad when 
he walked past doors at which 
employees were not wearing the 
red UNITE shirts.  Shannon testif
ied that at about 9:30 a.m. 
(which was the time the voting 
began) Warren observed em-
ployees as they walked past. 
 Shannon testified that as em-
ployees wearing red UNITE shir
ts walked by, he nodded his 
head and appeared to be counting.  Valdez observed Warren 

just past 6 a.m. in a work area carrying a small pad and a pen.  
He observed Warren look at employees wearing UNITE shirts 
and writing on the pad.  Valdez also testified that later that 
morning Warren asked him where his union shirt was.  Mil-
dred Peppenella testified she 
observed Warren standing behind 
a stack of boxes looking in the 
direction of the dock doors and 
writing on a little pad. 
Warren acknowledged that he wa
s in the various work areas 
on the day of the election and that he wrote on his pad.  How-
ever he testified he
 was checking which doors needed trailers 
and was noting how many jams 
and which lanes were having 
problems.  He denied writing down the names of the employ-
ees who were wearing union shirts.  He acknowledged that he 
observed the employees wearing the union shirts and admits he 
was mentally counting the employees who were wearing union 
shirts.  He denied asking Valdez where his union shirt was that 
day.  Mitchell, Valdez and Peppenella all testified that War-
ren™s presence in the receiving 
area on that day was out of the 
ordinary.  I credit the unrebutted testimony of employees 

Mitchell, Shannon, Valdez, and 
Peppenella.  I find that War-
ren™s presence in the receiving 
area and his acti
vities on that 
day were related to the electi
on and that Respondent created 
the impression of surveillance which tended to have a coercive 
and restraining effect on the employees and that Respondent 
thereby violated Section 8(a)(1) of the Act.  
Grouse Mountain 
Lodge, 333 NLRB 1322 (2001). 
11.  Alleged solicitation of grievances with the implied 
promise to remedy them by Vice President Mike Korenvaes 
Employee Sylistor Williams testified that during the last 
week or two of September, vice 
president of operations, Mike 
Korenvaes, approached him and asked whether the employees 
were having any problems.  Korenvaes said he wished the 
employees had come to him instead of going to the Union.  He 
remarked he felt like they were family.  He also said if the 
company could get a second chance, they would try to make 
things right.  Williams testif
ied he did not respond to the in-
quiry as to whether the empl
oyees were having problems. 
Mike Korenvaes testified that he recalled a specific conver-
sation he had with Sylister Williams during the union cam-

paign.  He asked Williams, ﬁWhat do you think about what™s 
going on?ﬂ  Williams replied, ﬁit™
s just stuff going on.  People 
are talking.ﬂ  Korenvaes then said, ﬁWell I hope you feel that 
I™m someone that you can talk to.ﬂ  ﬁI always hope that we™ve 
been able to talk and that . . . you wouldn™t need a third party 
in order to take care of any of your needs.ﬂ  Williams replied, 
ﬁYeah we™ve always been tight.  I™ve got no problems there.ﬂ 
Korenvaes further testified he recalled saying to Williams, 
ﬁYou know, I™ve always been here for you and the folks here 
and that if there™s a need or something that needed to get done, 
you know, that I feel that™s my job and what I should do, and 
that we didn™t need an outside party to take care of these 
needs.ﬂ  He testified he did not
 recall saying that if the com-
pany got a second chance, he would make things right. 
The testimony of both Willia
ms and Korenvaes are rela-
tively similar.  To the extent they are dissimilar, I credit Wil-

liams version over that of Kore
nvaes particularly with respect 
to the request that the employees give the Company a second 
chance as testified to by Williams.  I find that Korenvaes was 
clearly soliciting grievances with the promise to remedy them 
in order to induce the employees to abandon their support for 
the Union and that Respondent vi
olated Section 
8(a)(1) of the 
Act thereby.  
Laboratory Corp. of America Holdings
, 333 
NLRB 284 (2001). 
12.  Alleged interrogation by Manager Susan Hebert 
concerning union membership, activities, and sympathies 
Employee Maverick Valdez testified he was involved in the 
Union campaign.  He stood by the side of the road passing out 
fliers almost every day and atte
nded all the mee
tings.  About 2 
weeks before the election, Suzanne Hebert, the manager of the 
visuals production warehouse a
nd sign shop, approached him 
right outside his workstation and asked him what he knew 

about the Union and how he felt about it. He told her he was 
not for or against the Union.  She then told him that the Union 
could offer a dollar more per hour but it could be over a period 
of 3 years.  He told her that at this point in the campaign, the 
employees have their minds made up as to how they will vote. 
Susanne Hebert testified she knows who Maverick Valdez is 
and would greet him and wave to him as she walked through 
the shuttle area where he worked.  She denied however, that 
she ever had a conversation with him beyond this and testified 

that she did not ask him what he knew about the Union.  She 
never asked him how he felt about the Union or discussed the 
Union with him at all.  She ne
ver talked to him about how the 
Union could offer him money over a 3-year period.  He never 

told her he was not for or against the Union. 
I credit Valdez who remains employed by Respondent and 
whose testimony is adverse to 
Respondent™s position in this 
case.  I found his testimony to be specific and credible.  I find 

that Susanne Hebert did question Valdez and make the re-
marks attributed to her as set out in Valdez™ testimony.  I find 
that Respondent violated Section 8(a)(1) of the Act by 
Hebert™s interrogation of Vald
ez concerning his union mem-
bership, activities,
 and sympathies. 
13.  Alleged unlawful withho
lding of wage increases 
from the Tampa employees
 The unit employees received an annual wage increase in 
April of 2000.  On April 4 Vice President Mike Korenvaes 
sent an e-mail to Human Resources Manager Sallye Davis and 
Operations Vice President Carol Rylander directing them to 
check whether there would be any need to make wage adjust-
ments for dock employees.  He sent a follow up e-mail to 
 FEDERATED LOGISTICS & OPERATIONS 269Davis and Rylander on July 27.  Davis reviewed the adver-
tisements of other employers in
 the area and concluded that 
Respondent™s wages for its employees were $1 below the av-

erage wages for comparable work.  She also noted that a new 
Home Depot was scheduled to open in the immediate area.   
On July 27, she recommended a $.50 per hour wage in-
crease for the seasonal empl
oyees with upgrades among the 
other employees™ wages.  On 
August 7, Davis completed a 
cost analysis of her recommended wage increase and a week 
later Davis recommended it to vice president of human re-
sources, Beth Stapleton.  Davis began hearing rumors of union 
activities in the second week of
 August.  According to Davis 
she was informed in September in a human resources confer-

ence call that the Stone M
ountain, Mission Road, and Miami 
facilities were granted wage increases.  She was told by Mike 

Korenvaes that Beth Stapleton had informed him the recom-
mended raise had not been approved because they had not had 
difficulty hiring and did not have open jobs. 
Davis testified that after the election (Oct. 6) the Company 
was unable to recruit the number of employees needed.  The 
Company went to a temporary employee service to fill these 
needs about the first or second week of November and used 
approximately 10 temporary empl
oyees.  In addition to the 
temporary employees, Responde
nt hired approximately 60 
seasonal workers because of turnover although they had only 
projected an initial buildup of 45 employees.  During this cy-
cle of hiring they had difficulty
 hiring because of the need for 
equity adjustments.  She testif
ied they just did not have the 
people walking in the doors.  
This problem occurred leading 
into the first week in November.  She testified that these are 
the Company™s heaviest weeks in preparation for the Christ-
mas season.  Usually work starts picking up in October.  In 
April of 2001, there was both an annual wage increase and a 
wage equity adjustment was given to the Tampa employees, 
which is the type of increase that certain other facilities such 
as Stone Mountain, Miami, a
nd Mission Road had received on 
October 2, 2000.  Davis testified that Stone Mountain, Miami, 
and Mission Road did not receive 
a wage equity adjustment in 
April 2001 to the best of her knowledge. 
Kevin Hart, senior vice presid
ent of human resources, testi-
fied that Respondent does the 
distribution, receipt and returns 
for all of the six retail divisions of the Company.  The Com-
pany operates out of 14 locations, 6 of which are represented 
by a labor organization and 8 of which are not represented by a 
labor organization.  The Company gives merit increases every 
April 1st in all the nonunion facilities.  The union facilities are 
covered by contracts.  In addition the Company has given in-
creases or made adjustments in addition to the annual April 1st 
increases as a result of comp
etitive pressures for employees 
that dictate a review of the rates of pay.  In the year 2000, the 
company made adjustments (increased wages) for three facili-
ties, the Stone Mountai
n, Miami, and Mission Road facilities 
but did not do so for the other five nonunion facilities.  There 
were a significant number of open
 jobs in those facilities or 
technical positions that were open in the three facilities that 

received the adjustment and the Company was not attracting 
candidates to fill those jobs.  
Hart testified the company con-
sidered granting increases at the 
other five nonunion facilities 
but did not do so.  With respect to the other five nonunion 

facilities, the Company reviewed the ﬁelectronic open job re-
portﬂ for them as well as the three facilities that received the 
increases.  Hart explained that
 the electronic open job report is 
ﬁreal-timeﬂ and shows the number
 of positions that are open 
and the length of time that they ha
ve been open.  Hart testified 
that the real-time numbers for the three facilities granted the 

increase showed that the company would not be able to proc-
ess the amount of work necessary
 to meet the Christmas sea-
son needs and that the Compan
y was not attracting employees 
to fill those jobs.  Hart testified that this information showed 
with respect to the other five facilities that he did not have a 
problem.  He did not grant the increase for the Tampa facility 
because there ﬁweren™t the business pressures, plus, I had a 
conversation with Joe Vella who said unless there are business 
reasons for the increase, he recommended strongly that we not 
do an increase in the middle of the activity that was taking 
place there.ﬂ  There had been some discussion about a wage 
adjustment at the Tampa facility prior to September but it was 
concluded, there was no practical reason to adjust the rates of 
pay.  General Counsel notes in 
brief that the electronic open 
job records on which Hart purportedly relied were not pro-

duced at the hearing and entered into evidence by Respondent. 
On cross-examination Hart acknowledged that in mid-
spring, he had received a recommendation for an increase from 
Human Resource Manager Davis.  
He does not recall what the 
recommendation was or whether she ever made that recom-
mendation to him again.  Davis indicated that there was a 
competitiveness issue.  Of the five facilities that did not re-
ceive the increase in September, the Cheshire and Tampa fa-
cilities eventually received an increase.  He decided to give 
Tampa an increase in 2001 because by the spring of 2001, 
Tampa had open jobs and was not attracting candidates.  In the 
spring of 2001, there were layoffs of employees at the same 
time wages were being increased to attract new employees.  
Over the last few years the Company has increasingly needed 

more employees to unload trailers and fewer employees to do 
clerical or processing work.  The Company offered the longer-
term service clerical
 and processing employees the opportunity 
to move into the trailer unloading jobs but they did not want to 

do this.  Consequently increases were given for employees 
performing the trailer unloading wo
rk while at the same time it 
was necessary to reduce staff 
who did not want to do that 
work.  However there were clericals who received raises al-
though there was a need to re
duce the cler
ical staff. Carol Rylander, the operations vice-president of logistics at 
the Tampa facility, testified that she attended a managers™ 
meeting conducted by Mike Kore
nvaes and Joe Vella.  They 
explained that the reason for the wage increase at other loca-
tions was that the Company was getting ready to hire for the 
fall season and depending on the market conditions throughout 
the country, some facilities were able to hire and some were 
not.  They had to look at what the competition was doing in 
order to be competitive with the wages offered in the various 
markets.  She testified that a similar wage increase was not 
given in Tampa because there was 
no issue with hiring.  There 
were ﬁapplicants coming in, as well as, 
we were in a freeze.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270 We were under a petition.  There wasn™t anything that could 
be done even if we were having problems
ﬂ (emphasis added). 
I find the withholding of the wage increase from the Tampa 
employees violated Section 8(a)(3) and (1) of the Act.  With-
holding a wage increase in orde
r to influence an election is 
unlawful.  
Aluminum Casting & Engineering Co., 
328 NLRB 8 (1999).  The decision to grant or not to grant a wage increase 
during a union organizing campaign
 must be made as if there 
were no campaign, 
Noah™s Bay Area Bagels
, supra.  If the 
wage increase would have been made in the absence of a cam-
paign, it must be granted and the failure to grant the wage 
increase and advising employees that the increases are being 
withheld because of the union 
campaign is violative of the 
Act. 
In the instant case I find that the Respondent would have 
granted the wage increase as necessary to attract candidates for 
its jobs in the absence of the Union™s campaign.  The unex-
plained failure of Respondent to produce the records of its 
electronic open job reports on which Hart testified he relied, 
supports an inference that these records would not support his 
testimony in this regard.  Davis™ testimony that she had in-
formed management that the pay 
rates of Respondent were not 
competitive and her testimony that she encountered problems 

in hiring sufficient employ
ees in November 2000 shows a 
definite business need for the pay rate increase at the Tampa 
facility.  Moreover the testimon
y of Hart, Vella, and Rylander 
as well supports a finding that the reason for withholding the 
wage increase was the advent of the union campaign rather 
than business justifications.  I recognize the contentions of 
Respondent that the advent of the Union™s campaign placed it 
in a difficult situation regardless of whether it granted the raise 
which could be viewed as an attempt to encourage the em-
ployees to abandon their support for the Union or failed to 
grant the raise which has given rise to the allegation in this 
case.  However a review of all the circumstances in this case 
shows that Respondent not only withheld the raise but took 

great pains to show the employees the raise that had been 
granted at the Stone Mountain facility.  There was clearly no 
need to do this other than to demonstrate to the employees 
what their support of the Union had brought them.  There were 
no assurances given to the empl
oyees that a wage increase 
would be given to the employees 
after the election.  Moreover, 
it is significant that the employees did not receive the wage 
increase until 2001, well after 
the Respondent encountered 
difficulty in hiring employees in November 2000.  I accord-

ingly find that Respondent violated
 Sections 8(a)(3) and (1) of 
the Act by the withholding of the wage adjustment from the 
Tampa facility in 
the fall of 2000. 
14.  Alleged threats of freezing of wages because 
employees engaged in union activities 
The record reflects that Res
pondent informed the employees 
in early October, prior to the election scheduled for October 6, 
that there would be no wage increases because of the upcom-
ing election.  To this end the Respondent distributed or 
showed an announcement of an 
upcoming raise at another of 
Respondent™s facilities in Ston
e Mountain, Georgia, and told 
the employees that Respondent could not give the employees a 
wage increase because of the 
upcoming election.  A wage 
increase to meet hiring goals at the Tampa facility had been 
considered and rejected by management as discussed previ-
ously in this decision. 
Respondent distributed a flyer entitled ﬁquestion of the 
Dayﬂ to employees on or about Octo
ber 3.  It is as follows:   
 QUESTION OF THE DAY 
October 3, 2000 
 ﬁMORE MONEY AND BETTER BENEFITS ARE 
IMPORTANT ISSUES HERE, SO WHY DOESN™T 
THE COMPANY JUST GIVE US A RAISE AND 
IMPROVE BENEFITSŠRIGHT NOW?ﬂ 
 That might be a good idea, but, unfortunately, it is il-
legal.  The law does not give us the right to influence Fri-
day™s vote by changing wages or benefits now, even if we 
wanted to. 
Right now, wages and benefits are ﬁfrozenﬂ until the 
election is decided.  If the uni
on is rejected by a majority 
of associates voting in the election, the ﬁfreezeﬂ on 

changes would be lifted, once the Labor Board certifies 
the results of the vote. 
However, if the union wins your vote, then wages and 
benefits become subject to 
ﬁgive and takeﬂ bargaining 
and remain ﬁfrozenﬂ until a contract gets negotiated, or 

the union calls a strike.  During this time, the only 
changes the company can make without union bargaining 
are ﬁroutineﬂ past practice changes such as normal merit 
reviews. The election choice you ma
ke is very important.  
Please consider it carefully. 
 /s/ Mike Korenvaes 
Mike Korenvaes 
Vice President 
 This announcement set out the facts with respect to a wage 
increase.  It is not alleged as a violation of the Act in the com-
plaint. However, additionally, Respondent distributed or showed to 
employees an announcement dated October 2, 2000, of a wage 
increase at Respondent™s Stone 
Mountain, Georgia facility.  
Employee Mike Mitchell testified that Manager Art Houle 
distributed this announcement to
 employees at a group meet-
ing of employees.  He testified also that Houle told the em-

ployees that they would have received the increase if there 
were no union campaign at the Tampa facility.  Employee 
David Shannon testified that Houle handed him a copy of the 
Stone Mountain announcement and told him that there were 
things going on in the background but there was a freeze be-
cause of the Union.  Rebecca Harvey testified that Houle 
handed the Stone Mountain announcement to her while she 
was talking to manager Jody Beachy and that Beachy told 
Houle, he should show it to employees but not give it to them.  
Shannon also testified that Vice President Carol Rylander 
approached him on October 4, and showed him the Stone 
Mountain wage increase announcement.  She told him a 50 
cents raise would add up to a $1000 raise per year and a $1 
raise would be $2000 annually.  She also testified he should 
 FEDERATED LOGISTICS & OPERATIONS 271think about his vote.  Emanuel W
illiams testified that around 
October 4, Manager Calvin Warren approached him, told him 
he was doing a good job and then told him that the Stone 
Mountain employees were being gi
ven raises.  Williams asked 
why Tampa employees were not 
receiving raises and Warren 
told him they could not receive raises because of a freeze as 
the result of the Union campaign. 
Houle denied discussing wages or the Union at a group 
meeting.  He acknowledged talk
ing to Harvey and Mitchell 
and possibly Shannon about wages 
and that he told employees 
that there was a freeze on wages at the Tampa facility.  Ry-
lander admitted that she had 
a discussion with Shannon con-
cerning a wage increase but testified this was initiated by 

Shannon.  Manager Jody Beachy admitted he told Gay and 
other employees that wages woul
d remain the same regardless 
of the time the bargaining process took and admitted he did 
not tell employees that they would receive regularly scheduled 
merit increases.  
I credit the foregoing testimony of the employees that Re-
spondent™s managers showed or ga
ve them copies of the Stone 
Mountain wage increase announ
cement and told them they 
would not receive a raise because of a freeze on wages as a 
result of the union campaign.  Respondent orchestrated the 
showing of the Stone Mountain 
wage increase and the place-
ment of blame on the Union for Respondent™s failure to grant 
the employees a raise as part of its campaign to defeat the 
Union in the upcoming election.  This contention is inconsis-
tent with Respondent™s defense that it lawfully withheld the 
raise because there was no bus
iness reason for granting the 
raise. 
An employer may not ﬁattribute to a union the onus for the 
postponement of adjustments in
 wages and benefitsﬂ and may 
not ﬁcreate the impression that it
 stood in the way of their get-
ting planned wage increas
es and benefits.ﬂ  
Grouse Mountain 
Lodge, 333 NLRB 1322 (2001), quoting 
Atlantic Forest Prod-
ucts, 282 NLRB 855, 858 (1987), quoting in part 
Uarco, 169 
NLRB 1153, 1154 (1969).  An employer may not inform em-

ployees it is withholding benefits
 because of a pending elec-
tion in the absence of an explan
ation that the benefit will be 
granted after the election regardless of the outcome of the 
election.  
Noah™s Bay Area Bagels, LLC
, 331 NLRB 188 
(2000).  I accordingly find that
 Respondent violated Section 
8(a)(1) of the Act by its threats to freeze wages because of the 
engagement of its employees 
in union activities and by the 
placement of blame on the Union for the wage freeze. 
15.  The discipline of em
ployees Emanuel Williams 
and Sandra Lewis 
FACTS 
Emanuel Williams and Sandra Lewis were two of the lead-
ing supporters of the Union dur
ing the election campaign and 
were suspected by management of being union supporters who 
were soliciting support of the employees in the unit by at-
tempting to obtain the names,
 addresses, and telephone num-
bers from the employees.  Both Williams and Lewis are Afri-

can Americans.  There were a number of Haitian employees in 
the bargaining unit who spoke Cr
eole.  Williams
 and Lewis, 
sought to have Haitian employee, 
Yves Saintelmy, assist in the 
campaign by informing the Haitian employees of the Union™s 

message.  Saintelmy was reluctant to do so.  In early August, 
Williams commenced to tease Saintelmy that he was afraid to 
support the Union and flapped his arms and made noises like a 
chicken.  Sandra Lewis who was a lead employee responsible 
for Williams and Saintelmy s
miled and did not dissuade Wil-
liams from his antics, she note
d Saintelmy and other employ-
ees in the group started laughin
g.  Later on Williams was as-
sisting in unloading a truck that Saintelmy was to unload.  

When Saintelmy approached, Williams said let that mŠfŠker 
unload it and shoved a pallet to
wards Saintelmy.  Lewis re-
ported to her manager, Gary Adams, that Saintelmy was caus-

ing problems and incidentally th
at Williams had shoved a pal-
let at Saintelmy and called him a mŠfŠker.  Adams called 
Williams, Saintelmy, and Lewis into his office and told Wil-
liams his conduct had been impr
oper and that he should apolo-
gize.  Williams said, ﬁsorryﬂ and left.  Saintelmy was dissatis-

fied with this and went to see Human Resources Manager Sal-
lye Davis to complain about 
the conduct of Williams and 
Lewis.  She typed up his statem
ent which described the inci-
dent and which related that, ﬁWilliams and Lewis were solicit-
ing employees on behalf of the 
Union and that they were at-
tempting to get him to assist by talking to the Haitian employ-

ees.ﬂ 
On August 14 Davis wrote a me
mo concerning her meeting 
with Lewis on that date as follows: 
 *Get w/ Sandra 
Point finger @ you 
Totally involved 
 Sandra denied soliciting 
She said that people had told her that her name was 
being passed around but it was not true 
She went on to say that she was not asking people to 
sign anything for a union 
I remind Sandra of the No Sol. Policy 
She said that she was aware of the policy and would 
never solicit anyone. 
On August 17, 2000, Davis wrote a memo of her 
meeting with Emanuel Williams: 
Called Emanuel Wms to HR to speak w/ him about 
NO SOLIC POLICY as he has been identified as some-
one approaching associates and asking them for their ad-
dress & phone number for what has been reported as a pe-
tition. 
Emanuel denies soliciting an
yone and challenged me 
to bring his accusers to HR so that he could confront 
them.  I told Emanuel that no one was going to be called 
up and that this was a verbal conversation to insure that 
he was aware of the policy and that if he was not solicit-
ing then there would be no further issues but if he was 
then the policy would be applied to him as he had now 
been put on verbal warning. 
He said fine and left. 
 On August 24 Davis typed up a statement from Yves Sain-
telmy of a complaint about his treatment by Sandra Lewis and 
Emanuel Williams.  The complaint  states as follows: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272 I, Yves Saintelmy want to file a formal complaint 
about the wrong treatment shown to me by my supervisor 
Sandra Lewis.  Sandra 
talks to me like I am an animal.  I 
feel this treatment has gotten worse since I refused to help 
her and Emanuel Williams convince my Haitian cowork-
ers to sign up for the union. 
During the week of August 7th, I was approached by 
Emanuel Williams and asked to speak with my Haitian 
coworkers about signing up for the union.  I told Emanuel 
that I was not going to ask people to sign up for the union 
and that if he wanted to ask people to sign up, he would 
have to do it himself.  Emanuel had a piece of paper in his 
hand that had a lot of names on it.  He then asked me to 
give him my name, address and phone number.  I told 
him I did not have a name or 
a phone number and he left.   
During that week people were talking that Calvin 
Warren was standing around 
watching people to make 
sure they weren™t talking about the union.  Because of 
Calvin watching, Emanuel and Sandra were not talking to 
people about the union like they had been.  Sandra and 
Emanuel have been talking to people in shuttle about the 
union for about 2 months. 
On Friday, August 18th, I was approached by 
Emanuel Williams and Sandra Lewis and Emanuel said to 
me that I was scared to sign the paper for the Union.  
Emanuel then told me that I fly just like a chicken and he 
then started to flap his arms and make chicken sounds.  
Sandra laughed at what Emanuel was saying to me. 
On Wednesday, August 23rd, I was working on my 
trailer when Emanuel brought a pallet for my trailer.  San-
dra was with Emanuel when he came with the pallet.  I 
move a box out of the way so that the pallet could be put 
on the trailer.  Emanuel then turned to Sandra and said 
‚Why did that mŠfŠker touch that box for, I don™t need 
his help™.  I asked Emanuel why did he cuss me and he 
said to me ‚What do you want™. I said to Sandra that he 

can™t talk to me that way and she told me to go find Gary.  
I told her she was my supervisor and that she was suppose 
to tell Gary.  She then told me I can just go to Personnel 
and I told her that Personnel was closed.  Emanuel then 
pushed the pallet jack towards me and they both walked 
away.  About 15 minutes later,
 Gary called me to his of-
fice along with Sandra and Emanuel.  I told Gary what 

happened and Emanuel said the he was not cussing me he 
was cussing the trailer.  Sandra also told Emanuel that he 
knew he was not supposed to cuss at people in the build-
ing.  Emanuel was talking about me.  Gary told Emanuel 
that he knew he was not supposed to cuss at people in the 
building.  Emanuel got up and 
tried to leave the office 
and Gary stopped him and told him he was not finished 
yet.  Gary told Emanuel that he wanted to make sure 
again that he understands that he™s not supposed to cuss 
people and Emanuel said okay, 
sorry.  He never apologize 
to me. 
This week I have been harassed everyday by Sandra 
or Emanuel.  I have been called into Gary Adams™ office 
twice on Monday, once on Wednesday and then again this 
morning.  I feel that this is not fair and that I™m being 
treated this way because I won™t help them with the un-
ion.  /s/ Yves SaintelmyŠ8 24 2000 
Yves Saintelmy 
 On August 24, 2000, Davis t
yped a statement from Jean 
Oreus, a Haitian worker, complaining about an ethnic slur 
having been made against him by Sandra Lewis who he testi-
fied at the hearing referred to him as ﬁacross the water peo-
ple.ﬂ  Davis who is black testified that referring to someone as 
ﬁacross the waterﬂ is a derogatory reference in the African 
American community which is directed against blacks who 
have come to America from the islands and is not restricted to 
the Haitian people.  Lewis testified that she did not direct this 
comment to Oreus.  She testified that she was in the area 
where Oreus worked looking fo
r employee Janet Williams 
who had left a message with a
nother employee for Lewis as 
she had a question about the Union.  Lewis testified she was 
on break when she went to see 
Janet Williams.  She did not 
find Janet Williams and asked employee Jean Oreus who is a 
Haitian if he knew where she was and that Oreus replied, 
ﬁGive me a dollar.ﬂ  She then asked him why the Haitian peo-
ple always asked for a dollar whenever they are asked to do 
anything as she had heard this response from other Haitians in 

the past.  Oreus testified that he joked with Lewis by telling 
her he would show her where Williams was for 25 cents.  In 
his statement given to Davis, Oreus stated that Lewis then said 
to him, ﬁWhy all you cross the 
water people think people have 
to give you money to get you to do anything.!ﬂ (sic).  Oreus 
took offense at this and attempted to explain to her that al-
though he was from Haiti, his 
family had come from Africa 
also.  Lewis walked away to Janet Williams who was coming 
out of the delivery department at that time. 
The statement typed by Davis for Oreus dated 8Œ24Œ/00 is 
as follows: 
 I am giving this statement to report a comment from a 
supervisor
2 that I feel was wrong and to report that the 
same supervisor came to my department to speak with a 
coworker about unions during work hours. 
On Tuesday, August 22nd, I was in my area working 
when I was approached by a woman who I knew was a 
supervisor in Shuttle but at 
that time I did not know her 
name.  She asked me if I could show her where to find 
Janet.  I joked with her by saying that I would show her 
for 25 cents.  She then said to me ‚Why all you cross the 
water people think people have to give you money to get 
you to do anything!™  I took offense to this comment and 
said to her that although I am from Haiti that my family 
came from Africa and that if she knew anything about her 
ancestry, her great grandparents had come from across the 
water too.  She then told me that she didn™t want to hear 
anything else I had to say and turned to walk away.  Janet 
was coming out of the Delivery office and I saw her walk 
over to Janet. 
I went back to work and Janet came over to me and 
told me that Sandra, that™s when I found out her name, 
                                                          
 2 Lewis was actually a lead employee and in the unit. 
 FEDERATED LOGISTICS & OPERATIONS 273had told her that a union was being started in the building 
and that the union was going to get us more money and 
better benefits.  I asked Janet if Sandra was a supervisor 
like I thought and she said yes.  I told Janet that Sandra 
had no right as a supervisor to be talking to workers about 
unions.  Janet said that she had worked here for 10 years 
and only made $8.55 and that if the union could get her 
more money she was all for it because she didn™t feel she 
made enough 
I was approached by my supervisor and told that Sal-
lye Davis from Human Resource
s had asked if I could in-
terpret in Creole at a meeting the next day at 11 am by 
phone.  I was asked if I could come in early and I said I 
would. 
During this meeting I inte
rpreted, unions came up and 
people were told that no one should approach them during 
their work hours about signing forms for unions and giv-
ing their address and phone numbers.  Because of hearing 
this, I called Sallye Davis in Human Resources and told 
her about Sandra coming into our department. 
 Davis also met with Lewis on 
8/24/00.  Her memo of that date is as follows: 
 Met w/ Sandra Lewis to discuss 2 issues 
1.  Inappropriate comment to an associate 
2.  Soliciting during work hours  
   (refer to signed statements) 
Saintelmy & Oreus 
 /.Sandra admits that she was back in delivery looking 
for Janet Williams because someone had told her Janet 

wanted to see her.  She admitted to approaching Jean 
Oreus to ask for directions to Janet™s office.  She states 
that she said ‚Why do all you people from Haiti think 
people are suppose to give you money to get you to do 
anythingﬂ.  Denied making the statement ‚Cross the water 

people™ 
Admitted to going to see Janet to discuss union.  
States that Janet made th
e request through a person she 
refused to name. 
Admitted to witnessing the incident involving 
Emanuel Williams referring to Yves Saintelmy as a 
chicken for not supporting the union.  States that she did 
laugh because she thought it was a joke. 
Admitted to hearing Emanuel Williams call Yves 
Saintelmy a mŠfŠker and stated that she passed this 
info on to Gary Adams.  Admits that Emanuel pushed the 
pallet of merchandise towards Yves. 
 On August 24, Davis suspended Lewis and Emanuel Wil-
liams pending an investigation with the intent to discharge 
them.  However, a pe
tition for the election was filed on August 
25, and then vice president of human resources, Joe Vella, a 
seasoned management representative who now serves as a 
consultant to Respondent, testified he advised against such 
action and the Respondent gave Emanuel Williams a final 
warning when he reported on September 1, as directed by 
Davis in a phone call.  He was paid for the time off and put 
back to work.  Davi
s also attempted to meet with Lewis who 
was not available until September 
5 to come to the office for a 
meeting where she was given a 
final warning and was demoted 
from her lead position to a pos
ition in another department.  
She was also paid for the time she was off work up until Sep-
tember 1, when she was to initially come in.  Lewis asked for 
time to think whether she would accept the demotion and had 
not accepted the demotion as of the date of the hearing.  
With respect to the demotion of Lewis, Davis testified that 
there had been approximately five complaints against Lewis 
by employees who Lewis was in charge of in her lead position.  
The complaints were related to complaints about her tone of 
voice and how she related to the other employees.  There was 
no prior disciplinary action against her but there were com-
ments by Manager Calvin Warren that she needed to work on 
this.  Davis testified that the demotion of Lewis was based on 
her ethnic slur to Oreus and her treatment of the incidents be-
tween Saintelmy and Williams.  Davis™ notes of her meeting 
with Lewis on August 24, 2000, however state that Lewis™ 
engagement in solicitation was one
 of the reasons for the final 
warning and demotion.  Additionally Lewis testified that 

Davis informed her the actions 
were taken against her for so-
liciting.  Emanuel Williams testified that Davis cited his en-
gagement in solicitation as the reason for the issuance of the 
final warning in his initial suspension but that she made no 
reference to the Saintelmy inci
dent until he reported to work 
on September 1 and was given a written final warning.  I credit 
Lewis™ and Williams™ testimony that their initial suspension on 
August 24 was attributed to thei
r engagement in solicitation on 
behalf of the Union. 
Analysis 
Several factors are considered by the Board in analyzing 
discrimination cases und
er Section 8(a)(3) and (1) of the Act 
in accordance with 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
622 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).  
The General Counsel must establish that the employer had 
animus against the Union, had knowledge that the alleged 
discriminatee was a union supporter and/or of the alleged dis-
criminatee™s union activities and that the employer took an 
adverse job action against the employee, which was motivated 
at least in part by its antiunion animus.  In making this deter-
mination the timing of the advers
e job action in relation to the 
animus and knowledge of the employees™ union membership, 

union activities and sentiments is to be considered to deter-
mine whether there is a nexus between the adverse job action 
and the employees™ un
ion affiliation.  Masland Industries
, 311 
NLRB 184 (1993). 
In the instant case it is clear 
that the Respondent had animus 
against the Union and its supporters as established by the 

8(a)(1) violations, the antiunion campaign and the record as a 
whole.  Davis had knowledge of their support of the Union and 
engagement in union activities 
and warned Emanuel Williams 
and Lewis against solicitation of
 their fellow employees on 
behalf of the Union under threat of termination.  The com-
plaints of Saintelmy and Oreus 
further informed Davis that 
Lewis and Williams were continuing to engage in solicitation 
of their fellow employees on be
half of the Union.  Thus, the 
nexus between Respondent™s antiunion animus and the issu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274 ance of the final warnings and the demotion has been estab-
lished. 
Masland Industries, 
supra. 
Once the General Counsel has established a prima facie case 
that the protected conduct was a motivating factor in an em-
ployer™s action against the empl
oyee, the burden shifts under 
Wright Line
, to the Employer to demonstrate that it would 
have taken the same action even in the absence of the pro-
tected conduct.  This burden is not carried by merely showing 
that it also had a legitimate reason for taking the adverse ac-
tion.  Rather it must ﬁpersuadeﬂ that the action would have 
taken place in the absence of 
the protected conduct ﬁby a pre-
ponderance of the evidence.ﬂ  
Roure Bertrand Dupont, Inc.
, 271 NLRB 443 (1984).  If the employer fails to carry its bur-
den of persuasion, a violation will be found.  
Bronco Wine 
Co., 256 NLRB 53 (1981). 
I find the Respondent has failed to carry its burden of per-
suasion in this case.  It is clear that the solicitation engaged in 

by these employees was the real reason for the actions taken 
against them and that the matters involving Saintelmy and 
Oreus were an afterthought designed to cover the real reason 
for the discipline particularly since Respondent initially took 
no action against Lewis and Will
iams until Davis learned that 
Lewis and Williams were continuing to engage in solicitation. 

I thus, find, that the General 
Counsel has established prima 
facie cases of violations of Se
ction 8(a)(3) and (1) of the Act 

by the discipline of these employees and that Respondent has 
failed to rebut them by the preponderance of the evidence.  
Wright Line
; Sea Ray Boats, Inc.
, 336 NLRB 779 (2001). 
CONCLUSIONS OF LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
2.  The Union is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent violated 
Section 8(a)(1) of the Act by 
engaging in the following conduct. 
(a) Maintaining an unlawful no-solicitation/distribution rule 
in its employee handbook and by 
disparately enforcing the rule 
against union supporters. 
(b) Interrogating employees co
ncerning their union activi-
ties and those of their fellow employees. 
(c) Creating the impression among its employees that their 
union activities were under surveillance. 
(d) Soliciting an employee to
 attend a union meeting and 
report back what occurred at the meeting. 
(e) Soliciting grievances with the promise to remedy them 
in order to encourage employees to abandon their support for 
the Union. (f) Promising unspecified benef
its to an employee if the 
employees abandoned their support of the Union. 
(g) Threatening its employees with the futility of their sup-
port of the Union. 
(h) Threatening employees with the loss of their pension 
plan, 401(k) plan, and other benefits
 if they select the Union as 
their collective-bargaining representative. 
(i) Threatening employees that bargaining would start from 
zero, that the Union would strike, that the work would be 
moved, and the employees would 
be replaced in the event of 
the strike. 
(j) Threatening employees with a freeze of their wages be-
cause of their engagement in union activities. 
4.  The Respondent 
violated Section 8(a)(3) and (1) of the 
Act by 
(a) Withholding a wage increase because of the union cam-
paign and the employees™ engagement in union activities. 
(b) Issuing a final warning to its employees Emanuel Wil-
liams and Sandra Lewis and de
moting Sandra Lewis because 
of their engagement in union activities. 
5.  The foregoing unfair labor practices affect commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
The Objections to the Election 
On October 13, 2000, the Union 
filed timely ob
jections to 
the election held on October 6, 2000, which had resulted in: 
 Approximate number of eligible voters 
158 Void ballots 
1 Votes cast for Petitioner 
60 Votes cast against participating labor organi-
zation 
81 Valid votes counted 
141 Challenged ballots 
1 The challenged ballot is 
not sufficient in num-
ber to affect the results of the election. 
  A majority of the valid votes counted plus challenged bal-
lots has not been cast for the Union.  The Regional Director of 
Region 12 of the National Labor 
Relations Board issued her 
Order directing hearing on objections and consolidating cases 
for hearing on June 5, 2001. 
My recommended findings are as follows: 
Fifteen objections were filed by
 the Union.  Objection 1 and 
a portion of Objection 12 were withdrawn. 
Objection 2ŠThe employer told employees that it would be 
paying higher wages, but for the Union.  
Objection 10. 
 The 
employer withheld from employ
ees™ improvements in wages, 
hours, and working conditions because of the Union. 
In view of my finding that the Employer violated the Act by 
failing to grant a wage increase
 and by placing the onus on the 
Union for doing so, Objections 2 and 10 are sustained. 
Objection 3
ŠThe employer engaged in and/or created the 
appearance of surveillance of its employees™ union activities 
and sympathies in an effort to intimidate and coerce its work-
ers. 
I find that this objection should 
be sustained in part in view 
of my findings that Manager Calvin Warren created the ap-
pearance of surveillance in violation of the Act. 
Objection 4ŠThe employer unlawfully threatened to close 
its facility because of the Union.  
Objection 7Š
The employer 
threatened its employees by telling them that the selection of 
the Union as their bargaining representative would be futile 
and that the employer would intentionally prolong and delay 
bargaining and cut their wages and benefits if they selected the 
Union as their representative.  
Objection 9ŠThe employer 
threatened its employees by telling them that it intended to 

bargain from scratch and/or to un
lawfully create an impasse in 
 FEDERATED LOGISTICS & OPERATIONS 275bargaining if they selected the Union as their bargaining repre-
sentative.  
I find these objections should be
 sustained in view of my 
finding that at the October 2, 
2000, meeting conducted by vice 
presidents, Vella and Hart, they told the employees that if 

negotiations were to last for 
any period of time, the Employer 
could shut the building down and move the work elsewhere as 
in the case of the Employer™s hurricane contingency plan and 
also told them that they would negotiate from zero, that any 
existing benefits could be in jeopardy and that in negotiations 
the employees would begin with no benefits. 
Objection 5ŠThe Employer, contrary to past practice, de-
nied union supporters privileges granted to other employees 
and discriminated in the enforcement of its work rules. 
I find this objection should be sustained as I find the main-
tenance of the invalid no-solicitation rule and the disparate 
enforcement of that rule by prohibiting solicitation on behalf 
of the Union while permitting ot
her solicitations during work-
ing time as found in this decision supports this objection. 
Objection 6ŠThe employer threatened its employees with 
loss of wages, jobs, and benefits if they selected the Union as 
their representative. 
I find this objection should be 
sustained in view of my cred-
iting of the testimony of employee Mike Mitchell that during 
the last week of August, Mana
ger Art Houle told employees 
that if the Union were successful it could take the pension plan 
and the 401(k) away from the employees. 
I also credited the testimony of Kathy Lee Gay that in mid-
September Manager Jody Beachy told her that the Employer 
would not increase wages du
ring negotiations in mid-
September and that the employees would lose their 401(k) if 
the Union won the election. 
Objection 8ŠThe employer coercively interrogated its em-
ployees concerning their union sympathies and activities and 
the union sympathies and activities of their coworkers. 
I find this objection should be sustained in view of my find-
ings that in early September 
Manager Calvin Warren interro-
gated employee Emanuel Williams, 
that in late September or early October, Manager Jody Beachy interrogated Rebecca 
Harvey, that 2 weeks before the election, Visuals Manager 
Suzanne Hebert interrogated Maverick Valdez, that in mid-
September, Manager Jody Beachy interrogated Kathy Lee 
Gay, and that on election da
y Manager Calvin Warren interro-
gated Maverick Valdez. 
Objection 11ŠThe employer unlawfully solicited, remedied 
and/or promised to remedy employee grievances in order to 
discourage its employees from voting for and supporting the 
union. 
I find that this objection should 
be sustained in part in view 
of my findings that various me
mbers of the Employer™s man-
agement solicited grievances from employees with the implied 

promise to remedy them in order to encourage its employees to 
abandon their support for the Union. 
Objection 12ŠThe employer discriminatorily disciplined 
and discharged union supporters in order to affect the results 
of the election and to intimidate and coerce the electorate. 
I find this objection should be sustained in part as a result of 
my findings that the Employ
er unlawfully discriminated 
against employees Emanuel Williams and Sandra Lewis by the 
issuance of final warnings to them and the demotion of Sandra 
Lewis because of their engageme
nt in concerted activities on 
behalf of the Union. 
Objections 13 and 14 were withdrawn by the Union and Ob-
jection 15 is a catchall objection
 for which there is no addi-
tional evidence of objectionable conduct. 
I thus conclude that Objections 2,
 10, 3, 4, 7, 9, 5, 6, 8, 11, 
and 12 should be sustained as
 the underlying objectionable 
conduct was pervasive and occurred during the critical period 
prior to the election and rendered
 the holding of a fair election 
impossible.  The results of th
e election of October 6, 2000, 
should be set aside and Case 12ŒRCŒ8539 should be remanded 
to the Regional Director of Region 12 of the National Labor 
Relations Board and a 
new election should be set at a time and 
place to be determined by the 
Regional Director consistent 
with the recommended Remedy. 
REMEDY It having been found that Respondent has engaged in certain 
unfair labor practices, it is re
commended that it be ordered to 
cease and desist therefrom and take certain affirmative actions 
designed to effectuate the purposes of the Act including the 
posting of the Board notice attached to the decision (Appen-
dix). 
I shall recommend that Respondent be ordered to rescind 
the unlawful final warnings issued to Emanuel Williams and 
Sandra Lewis and the unlawful 
demotion of Sandra Lewis and 
restore Sandra Lewis to her former position or to a substan-
tially equivalent position if he
r former position no longer ex-
ists and make her whole for any 
loss of earnings and benefits 
she may have suffered by reas
on of Respondent™s unlawful 
demotion of her. 
I shall recommend that Respo
ndent make its employees 
whole for any loss of earnings and benefits they may have 
sustained as a result of the 
unlawful withholding of a wage 
increase in October 2000. 
All loss of earnings and benefits
 shall be computed as pro-
vided in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest as computed under
 New Horizons for the Retarded
, 283 NLRB 1173 (1987), at the ﬁshort term Federal rateﬂ for 
the underpayment of taxes as se
t out in the 1986 amendments 
to 26 U.S.C. Section 6621. 
It is further recommended that Respondent be ordered to 
remove from its records all refe
rences to the foregoing disci-
pline of Emanuel Williams and 
the discipline and demotion of 
Sandra Lewis, and to notify each of the employees that this has 

been done and that evidence of such discipline and demotion 
will not be used as a basis for further discipline or demotion. 
I find the Respondent™s numerous unfair labor practices 
warrant a broad cease and desist 
order.  In view of the em-
ployment of a number of Haitian employees who do not un-
derstand or speak English, I 
recommend that the notice be 
posted in both English and Hai
tian Creole.  I also recommend 
there be a public reading of th
e notice by a responsible man-
agement official or by a Board agent in the presence of a man-

agement official.  It
 is further recommended that Respondent 
supply the names and addresses of
 employees, updated every 6 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276 months, to the Union for 2 year
s or until a certification after 
fair election, that the election be held at a site off the Em-
ployer™s premises, that Respon
dent provide reasonable access 
for the union to nonwork areas for 2 years or until a certifica-
tion after a fair election, that the Union be provided with no-
tice of and equal time for captive audience speeches for 2 
years or until a certification afte
r a fair election.  I do not rec-
ommend reimbursement of the Union™s organizing expenses, 
Blockbuster Pavilion
, 331 NLRB 1274 (2000); 
Fieldcrest 
Cannon, Inc., 318 NLRB 470 (1995). 
[Recommended Order omit
ted from publication.]  
 